Exhibit 10.1

 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 

Effective December 31, 2008
(except as otherwise provided)

 

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1

 

Definitions

1

 

 

 

 

ARTICLE 2

 

Selection, Enrollment, Eligibility

8

 

 

 

 

2.1

 

Selection by Committee

8

2.2

 

Enrollment and Eligibility Requirements; Commencement of Participation

8

 

 

 

 

ARTICLE 3

 

Deferral Commitments/Company Contribution Amounts

9

 

 

 

 

3.1

 

Maximum Deferral

9

3.2

 

Timing of Deferral Elections; Effect of Election Form

9

3.3

 

Withholding and Crediting of Annual Deferral Amounts

11

3.4

 

Company Contribution Amount

11

3.5

 

Company Restoration Matching Amount

11

3.6

 

Vesting

12

3.7

 

Crediting/Debiting of Account Balances

13

3.8

 

FICA and Other Taxes

14

 

 

 

 

ARTICLE 4

 

Scheduled Distribution; Unforeseeable Emergencies

15

 

 

 

 

4.1

 

Scheduled Distributions

15

4.2

 

Postponing Scheduled Distributions

15

4.3

 

Other Benefits Take Precedence Over Scheduled Distributions

16

4.4

 

Unforeseeable Emergencies

16

 

 

 

 

ARTICLE 5

 

Change in Control Benefit

16

 

 

 

 

5.1

 

Change in Control Benefit

16

5.2

 

Payment of Change in Control Benefit

17

 

 

 

 

ARTICLE 6

 

Retirement Benefit

17

 

 

 

 

6.1

 

Retirement Benefit

17

6.2

 

Payment of Retirement Benefit

17

 

 

 

 

ARTICLE 7

 

Termination Benefit

18

 

 

 

 

7.1

 

Termination Benefit

18

7.2

 

Payment of Termination Benefit

19

 

 

 

 

ARTICLE 8

 

Disability Benefit

19

 

 

 

 

8.1

 

Disability Benefit

19

8.2

 

Payment of Disability Benefit

19

 

i

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 

ARTICLE 9

 

Death Benefit

20

 

 

 

 

9.1

 

Death Benefit

20

9.2

 

Payment of Death Benefit

20

 

 

 

 

ARTICLE 10

 

Beneficiary Designation

20

 

 

 

 

10.1

 

Beneficiary

20

10.2

 

Beneficiary Designation; Change; Spousal Consent

20

10.3

 

Acknowledgement

20

10.4

 

No Beneficiary Designation

20

10.5

 

Doubt as to Beneficiary

21

10.6

 

Discharge of Obligations

21

 

 

 

 

ARTICLE 11

 

Leave of Absence

21

 

 

 

 

11.1

 

Paid Leave of Absence

21

11.2

 

Unpaid Leave of Absence

21

 

 

 

 

ARTICLE 12

 

Termination of Plan, Amendment or Modification

21

 

 

 

 

12.1

 

Termination of Plan

21

12.2

 

Amendment

22

12.3

 

Plan Agreement

22

12.4

 

Effect of Payment

22

 

 

 

 

ARTCLE 13

 

Administration

22

 

 

 

 

13.1

 

Committee Duties

22

13.2

 

Administration Upon Change In Control

22

13.3

 

Agents

23

13.4

 

Binding Effect of Decisions

23

13.5

 

Indemnity of Committee

23

13.6

 

Employer Information

23

13.7

 

DeMinimus Distribution

23

 

 

 

 

ARTICLE 14

 

Other Benefits, Agreements and Payment Conditions

23

 

 

 

 

14.1

 

Coordination with Other Benefits

23

14.2

 

Delayed Payment for Certain Purposes

24

 

 

 

 

ARTICLE 15

 

Claims Procedures

24

 

 

 

 

15.1

 

Presentation of Claim

24

15.2

 

Notification of Decision

24

15.3

 

Review of a Denied Claim

25

15.4

 

Decision on Review

25

15.5

 

Legal Action

25

 

ii

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 

ARTICLE 16

 

Trust

25

 

 

 

 

16.1

 

Establishment of the Trust

25

16.2

 

Interrelationship of the Plan and the Trust

26

16.3

 

Distributions From the Trust

26

 

 

 

 

ARTICLE 17

 

Miscellaneous

26

 

 

 

 

17.1

 

Status of Plan

26

17.2

 

Unsecured General Creditor

26

17.3

 

Employer’s Liability

26

17.4

 

Nonassignability

26

17.5

 

Not a Contract of Employment

27

17.6

 

Furnishing Information

27

17.7

 

Terms

27

17.8

 

Captions

27

17.9

 

Governing Law

27

17.10

 

Notice

27

17.11

 

Successors

27

17.12

 

Spouse’s Interest

28

17.13

 

Validity

28

17.14

 

Incompetent

28

17.15

 

Domestic Relations Orders

28

17.16

 

Distribution in the Event of Income Inclusion Under Code Section 409A

28

17.17

 

Deduction Limitation on Benefit Payments

28

 

iii

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 

Purpose

 

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of SI
International, Inc., a Delaware corporation, and its subsidiaries, if any, that
sponsor this Plan.  This Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA.

 

This Plan is intended to amend and supersede the SI International, Inc.
Non-Qualified Deferred Compensation Basic Plan Document and the Adoption
Agreement, both effective as of January 2005.

 

With respect to all amounts deferred before, on, or after January 1, 2005, this
Plan is intended to comply with all applicable law, including Code Section 409A
and related Treasury guidance and Regulations, and shall be operated and
interpreted in accordance with this intention.  In order to transition to the
requirements of Code Section 409A and related Treasury Regulations, the
Committee may make available to Participants certain transition relief provided
under Notice 2007-86, as described more fully in Appendix A of this Plan.

 


ARTICLE 1
DEFINITIONS


 

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 


1.1           “ACCOUNT BALANCE” SHALL MEAN, WITH RESPECT TO A PARTICIPANT, AN
ENTRY ON THE RECORDS OF THE EMPLOYER EQUAL TO THE SUM OF THE PARTICIPANT’S
ANNUAL ACCOUNTS.  THE ACCOUNT BALANCE SHALL BE A BOOKKEEPING ENTRY ONLY AND
SHALL BE UTILIZED SOLELY AS A DEVICE FOR THE MEASUREMENT AND DETERMINATION OF
THE AMOUNTS TO BE PAID TO A PARTICIPANT, OR HIS OR HER DESIGNATED BENEFICIARY,
PURSUANT TO THIS PLAN.


 


1.2           “ANNUAL ACCOUNT” SHALL MEAN, WITH RESPECT TO A PARTICIPANT, AN
ENTRY ON THE RECORDS OF THE EMPLOYER EQUAL TO (A) THE SUM OF THE PARTICIPANT’S
ANNUAL DEFERRAL AMOUNT, COMPANY CONTRIBUTION AMOUNT AND COMPANY RESTORATION
MATCHING AMOUNT FOR ANY ONE PLAN YEAR, PLUS (B) AMOUNTS CREDITED OR DEBITED TO
SUCH AMOUNTS PURSUANT TO THIS PLAN, LESS (C) ALL DISTRIBUTIONS MADE TO THE
PARTICIPANT OR HIS OR HER BENEFICIARY PURSUANT TO THIS PLAN THAT RELATE TO THE
ANNUAL ACCOUNT FOR SUCH PLAN YEAR.  THE ANNUAL ACCOUNT SHALL BE A BOOKKEEPING
ENTRY ONLY AND SHALL BE UTILIZED SOLELY AS A DEVICE FOR THE MEASUREMENT AND
DETERMINATION OF THE AMOUNTS TO BE PAID TO A PARTICIPANT, OR HIS OR HER
DESIGNATED BENEFICIARY, PURSUANT TO THIS PLAN.


 


1.3           “ANNUAL DEFERRAL AMOUNT” SHALL MEAN THAT PORTION OF A
PARTICIPANT’S BASE SALARY, BONUS, COMMISSIONS, AND DIRECTOR FEES (AS APPLICABLE)
THAT A PARTICIPANT DEFERS IN ACCORDANCE WITH ARTICLE 3 FOR ANY ONE PLAN YEAR,
WITHOUT REGARD TO WHETHER SUCH AMOUNTS ARE WITHHELD AND CREDITED DURING SUCH
PLAN YEAR.


 


1.4           “ANNUAL INSTALLMENT METHOD” SHALL MEAN THE METHOD USED TO
DETERMINE THE AMOUNT OF EACH PAYMENT DUE TO A PARTICIPANT WHO HAS ELECTED TO
RECEIVE A BENEFIT OVER A PERIOD OF YEARS IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF THE PLAN.  THE AMOUNT OF EACH ANNUAL PAYMENT DUE TO THE
PARTICIPANT SHALL BE CALCULATED BY MULTIPLYING THE BALANCE OF THE PARTICIPANT’S
BENEFIT BY A FRACTION, THE NUMERATOR OF WHICH IS ONE AND THE DENOMINATOR OF
WHICH IS THE REMAINING NUMBER OF

 

1

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 


ANNUAL PAYMENTS DUE TO THE PARTICIPANT.  THE AMOUNT OF THE FIRST ANNUAL PAYMENT
SHALL BE CALCULATED AS OF THE CLOSE OF BUSINESS ON OR AROUND THE PARTICIPANT’S
BENEFIT DISTRIBUTION DATE, AND THE AMOUNT OF EACH SUBSEQUENT ANNUAL PAYMENT
SHALL BE CALCULATED ON OR AROUND EACH ANNIVERSARY OF SUCH BENEFIT DISTRIBUTION
DATE.  FOR PURPOSES OF THIS PLAN, THE RIGHT TO RECEIVE A BENEFIT PAYMENT IN
ANNUAL INSTALLMENTS SHALL BE TREATED AS THE ENTITLEMENT TO A SINGLE PAYMENT.


 


1.5           “BASE SALARY” SHALL MEAN THE ANNUAL CASH COMPENSATION RELATING TO
SERVICES PERFORMED DURING ANY CALENDAR YEAR, EXCLUDING DISTRIBUTIONS FROM
NONQUALIFIED DEFERRED COMPENSATION PLANS, BONUSES, COMMISSIONS, OVERTIME, FRINGE
BENEFITS, STOCK OPTIONS, RELOCATION EXPENSES, INCENTIVE PAYMENTS, NON-MONETARY
AWARDS, DIRECTOR FEES AND OTHER FEES, AND AUTOMOBILE AND OTHER ALLOWANCES PAID
TO A PARTICIPANT FOR EMPLOYMENT SERVICES RENDERED (WHETHER OR NOT SUCH
ALLOWANCES ARE INCLUDED IN THE EMPLOYEE’S GROSS INCOME).  BASE SALARY SHALL BE
CALCULATED BEFORE REDUCTION FOR COMPENSATION VOLUNTARILY DEFERRED OR CONTRIBUTED
BY THE PARTICIPANT PURSUANT TO ALL QUALIFIED OR NONQUALIFIED PLANS OF ANY
EMPLOYER AND SHALL BE CALCULATED TO INCLUDE AMOUNTS NOT OTHERWISE INCLUDED IN
THE PARTICIPANT’S GROSS INCOME UNDER CODE SECTIONS 125, 402(E)(3), 402(H), OR
403(B) PURSUANT TO PLANS ESTABLISHED BY ANY EMPLOYER; PROVIDED, HOWEVER, THAT
ALL SUCH AMOUNTS WILL BE INCLUDED IN COMPENSATION ONLY TO THE EXTENT THAT HAD
THERE BEEN NO SUCH PLAN, THE AMOUNT WOULD HAVE BEEN PAYABLE IN CASH TO THE
EMPLOYEE.


 


1.6           “BENEFICIARY” SHALL MEAN ONE OR MORE PERSONS, TRUSTS, ESTATES OR
OTHER ENTITIES, DESIGNATED IN ACCORDANCE WITH ARTICLE 10, THAT ARE ENTITLED TO
RECEIVE BENEFITS UNDER THIS PLAN UPON THE DEATH OF A PARTICIPANT.


 


1.7           “BENEFICIARY DESIGNATION FORM” SHALL MEAN THE FORM ESTABLISHED
FROM TIME TO TIME BY THE COMMITTEE THAT A PARTICIPANT COMPLETES, SIGNS AND
RETURNS TO THE COMMITTEE TO DESIGNATE ONE OR MORE BENEFICIARIES.


 


1.8           “BENEFIT DISTRIBUTION DATE” SHALL MEAN THE DATE UPON WHICH ALL OR
AN OBJECTIVELY DETERMINABLE PORTION OF A PARTICIPANT’S VESTED BENEFITS WILL
BECOME ELIGIBLE FOR DISTRIBUTION.  EXCEPT AS OTHERWISE PROVIDED IN THE PLAN, A
PARTICIPANT’S BENEFIT DISTRIBUTION DATE SHALL BE DETERMINED BASED ON THE
EARLIEST TO OCCUR OF AN EVENT OR SCHEDULED DATE SET FORTH IN ARTICLE 4 THROUGH
ARTICLE 9, AS APPLICABLE.


 


1.9           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


 


1.10         “BONUS” SHALL MEAN ANY COMPENSATION EARNED BY A PARTICIPANT UNDER
ANY EMPLOYER’S ANNUAL BONUS AND CASH INCENTIVE PLANS.


 


1.11         “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF A “CHANGE IN THE
OWNERSHIP,” A “CHANGE IN THE EFFECTIVE CONTROL” OR A “CHANGE IN THE OWNERSHIP OF
A SUBSTANTIAL PORTION OF THE ASSETS” OF A CORPORATION, AS DETERMINED IN
ACCORDANCE WITH THIS SECTION.


 

In order for an event described below to constitute a Change in Control with
respect to a Participant, except as otherwise provided in part (b)(ii) of this
Section, the applicable event must relate to the corporation for which the
Participant is providing services, the corporation that is liable for payment of
the Participant’s Account Balance (or all corporations liable for payment if
more than one), as identified by the Committee in accordance with Treas. Reg.
§1.409A-

 

2

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 

3(i)(5)(ii)(A)(2), or such other corporation identified by the Committee in
accordance with Treas. Reg. §1.409A-3(i)(5)(ii)(A)(3).

 

In determining whether an event shall be considered a “change in the ownership,”
a “change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of a corporation, the following provisions
shall apply:

 


(A)           A “CHANGE IN THE OWNERSHIP” OF THE APPLICABLE CORPORATION SHALL
OCCUR ON THE DATE ON WHICH ANY ONE PERSON, OR MORE THAN ONE PERSON ACTING AS A
GROUP, ACQUIRES OWNERSHIP OF STOCK OF SUCH CORPORATION THAT, TOGETHER WITH STOCK
HELD BY SUCH PERSON OR GROUP, CONSTITUTES MORE THAN 50% OF THE TOTAL FAIR MARKET
VALUE OR TOTAL VOTING POWER OF THE STOCK OF SUCH CORPORATION, AS DETERMINED IN
ACCORDANCE WITH TREAS. REG. §1.409A-3(I)(5)(V).  IF A PERSON OR GROUP IS
CONSIDERED EITHER TO OWN MORE THAN 50% OF THE TOTAL FAIR MARKET VALUE OR TOTAL
VOTING POWER OF THE STOCK OF SUCH CORPORATION, OR TO HAVE EFFECTIVE CONTROL OF
SUCH CORPORATION WITHIN THE MEANING OF PART (B) OF THIS SECTION, AND SUCH PERSON
OR GROUP ACQUIRES ADDITIONAL STOCK OF SUCH CORPORATION, THE ACQUISITION OF
ADDITIONAL STOCK BY SUCH PERSON OR GROUP SHALL NOT BE CONSIDERED TO CAUSE A
“CHANGE IN THE OWNERSHIP” OF SUCH CORPORATION.


 


(B)           A “CHANGE IN THE EFFECTIVE CONTROL” OF THE APPLICABLE CORPORATION
SHALL OCCUR ON EITHER OF THE FOLLOWING DATES:


 

(I)            THE DATE ON WHICH ANY ONE PERSON, OR MORE THAN ONE PERSON ACTING
AS A GROUP, ACQUIRES (OR HAS ACQUIRED DURING THE 12-MONTH PERIOD ENDING ON THE
DATE OF THE MOST RECENT ACQUISITION BY SUCH PERSON OR PERSONS) OWNERSHIP OF
STOCK OF SUCH CORPORATION POSSESSING OR 50% OR MORE OF THE TOTAL VOTING POWER OF
THE STOCK OF SUCH CORPORATION, AS DETERMINED IN ACCORDANCE WITH TREAS. REG.
§1.409A-3(I)(5)(VI).  IF A PERSON OR GROUP IS CONSIDERED TO POSSESS OR 50% OR
MORE OF THE TOTAL VOTING POWER OF THE STOCK OF A CORPORATION, AND SUCH PERSON OR
GROUP ACQUIRES ADDITIONAL STOCK OF SUCH CORPORATION, THE ACQUISITION OF
ADDITIONAL STOCK BY SUCH PERSON OR GROUP SHALL NOT BE CONSIDERED TO CAUSE A
“CHANGE IN THE EFFECTIVE CONTROL” OF SUCH CORPORATION; OR

 

(II)           THE DATE ON WHICH A MAJORITY OF THE MEMBERS OF THE APPLICABLE
CORPORATION’S BOARD OF DIRECTORS IS REPLACED DURING ANY 12-MONTH PERIOD BY
DIRECTORS WHOSE APPOINTMENT OR ELECTION IS NOT ENDORSED BY A MAJORITY OF THE
MEMBERS OF SUCH CORPORATION’S BOARD OF DIRECTORS BEFORE THE DATE OF THE
APPOINTMENT OR ELECTION, AS DETERMINED IN ACCORDANCE WITH TREAS. REG.
§1.409A-3(I)(5)(VI).  IN DETERMINING WHETHER THE EVENT DESCRIBED IN THE
PRECEDING SENTENCE HAS OCCURRED, THE APPLICABLE CORPORATION TO WHICH THE EVENT
MUST RELATE SHALL ONLY INCLUDE A CORPORATION IDENTIFIED IN ACCORDANCE WITH
TREAS. REG. §1.409A-3(I)(5)(II) FOR WHICH NO OTHER CORPORATION IS A MAJORITY
SHAREHOLDER.

 


(C)           A “CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS”
OF THE APPLICABLE CORPORATION SHALL OCCUR ON THE DATE ON WHICH ANY ONE PERSON,
OR MORE THAN ONE PERSON ACTING AS A GROUP, ACQUIRES (OR HAS ACQUIRED DURING THE
12-MONTH PERIOD ENDING ON THE DATE OF THE MOST RECENT ACQUISITION BY SUCH PERSON
OR PERSONS) ASSETS FROM THE CORPORATION

 

3

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 


THAT HAVE A TOTAL GROSS FAIR MARKET VALUE EQUAL TO OR MORE THAN 40% OF THE TOTAL
GROSS FAIR MARKET VALUE OF ALL OF THE ASSETS OF THE CORPORATION IMMEDIATELY
BEFORE SUCH ACQUISITION OR ACQUISITIONS, AS DETERMINED IN ACCORDANCE WITH TREAS.
REG. §1.409A-3(I)(5)(VII).  A TRANSFER OF ASSETS SHALL NOT BE TREATED AS A
“CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS” WHEN SUCH
TRANSFER IS MADE TO AN ENTITY THAT IS CONTROLLED BY THE SHAREHOLDERS OF THE
TRANSFEROR CORPORATION, AS DETERMINED IN ACCORDANCE WITH TREAS. REG.
§1.409A-3(I)(5)(VII)(B).


 


1.12         “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS IT MAY BE
AMENDED FROM TIME TO TIME.


 


1.13         “COMMISSIONS” SHALL MEAN THE CASH COMMISSIONS EARNED BY A
PARTICIPANT DURING A PLAN YEAR, AS DETERMINED IN ACCORDANCE WITH CODE
SECTION 409A AND RELATED TREASURY REGULATIONS.


 


1.14         “COMMITTEE” SHALL MEAN THE COMMITTEE DESCRIBED IN ARTICLE 13.


 


1.15         “COMPANY” SHALL MEAN SI INTERNATIONAL, INC., A DELAWARE
CORPORATION, AND ANY SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS OR BUSINESS.


 


1.16         “COMPANY CONTRIBUTION AMOUNT” SHALL MEAN, FOR ANY ONE PLAN YEAR,
THE AMOUNT DETERMINED IN ACCORDANCE WITH SECTION 3.4.


 


1.17         “COMPANY RESTORATION MATCHING AMOUNT” SHALL MEAN, FOR ANY ONE PLAN
YEAR, THE AMOUNT DETERMINED IN ACCORDANCE WITH SECTION 3.5.


 


1.18         “DIRECTOR” SHALL MEAN ANY MEMBER OF THE BOARD OF DIRECTORS OF ANY
EMPLOYER.


 


1.19         “DIRECTOR FEES” SHALL MEAN THE ANNUAL FEES EARNED BY A DIRECTOR
FROM ANY EMPLOYER, INCLUDING RETAINER FEES AND MEETINGS FEES, AS COMPENSATION
FOR SERVING ON THE BOARD OF DIRECTORS.


 


1.20         “DISABILITY” OR “DISABLED” SHALL MEAN THAT A PARTICIPANT IS EITHER
(A) UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY
MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO
RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS
THAN 12 MONTHS, OR (B) BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR
MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO
LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, RECEIVING INCOME
REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN 3 MONTHS UNDER AN ACCIDENT
AND HEALTH PLAN COVERING EMPLOYEES OF THE PARTICIPANT’S EMPLOYER.  FOR PURPOSES
OF THIS PLAN, A PARTICIPANT SHALL BE DEEMED DISABLED IF DETERMINED TO BE TOTALLY
DISABLED BY THE SOCIAL SECURITY ADMINISTRATION.  A PARTICIPANT SHALL ALSO BE
DEEMED DISABLED IF DETERMINED TO BE DISABLED IN ACCORDANCE WITH THE APPLICABLE
DISABILITY INSURANCE PROGRAM OF SUCH PARTICIPANT’S EMPLOYER, PROVIDED THAT THE
DEFINITION OF “DISABILITY” APPLIED UNDER SUCH DISABILITY INSURANCE PROGRAM
COMPLIES WITH THE REQUIREMENTS OF THIS SECTION.


 


1.21         “ELECTION FORM” SHALL MEAN THE FORM, WHICH MAY BE IN ELECTRONIC
FORMAT, ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE THAT A PARTICIPANT
COMPLETES, SIGNS AND RETURNS TO THE COMMITTEE TO MAKE AN ELECTION UNDER THE
PLAN.


 


1.22         “EMPLOYEE” SHALL MEAN A PERSON WHO IS AN EMPLOYEE OF AN EMPLOYER.

 

4

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document


 


1.23         “EMPLOYER(S)” SHALL BE DEFINED AS FOLLOWS:


 


(A)           EXCEPT AS OTHERWISE PROVIDED IN PART (B) OF THIS SECTION, THE TERM
“EMPLOYER” SHALL MEAN THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES (NOW IN
EXISTENCE OR HEREAFTER FORMED OR ACQUIRED) THAT HAVE BEEN SELECTED BY THE BOARD
TO PARTICIPATE IN THE PLAN AND HAVE ADOPTED THE PLAN AS A SPONSOR.


 


(B)           FOR THE PURPOSE OF DETERMINING WHETHER A PARTICIPANT HAS
EXPERIENCED A SEPARATION FROM SERVICE, THE TERM “EMPLOYER” SHALL MEAN:


 

(I)            THE ENTITY FOR WHICH THE PARTICIPANT PERFORMS SERVICES AND WITH
RESPECT TO WHICH THE LEGALLY BINDING RIGHT TO COMPENSATION DEFERRED OR
CONTRIBUTED UNDER THIS PLAN ARISES; AND

 

(II)           ALL OTHER ENTITIES WITH WHICH THE ENTITY DESCRIBED ABOVE WOULD BE
AGGREGATED AND TREATED AS A SINGLE EMPLOYER UNDER CODE
SECTION 414(B) (CONTROLLED GROUP OF CORPORATIONS) AND CODE SECTION 414(C) (A
GROUP OF TRADES OR BUSINESSES, WHETHER OR NOT INCORPORATED, UNDER COMMON
CONTROL), AS APPLICABLE.  IN ORDER TO IDENTIFY THE GROUP OF ENTITIES DESCRIBED
IN THE PRECEDING SENTENCE, THE COMMITTEE SHALL USE AN OWNERSHIP THRESHOLD OF AT
LEAST 50% AS A SUBSTITUTE FOR THE 80% MINIMUM OWNERSHIP THRESHOLD THAT APPEARS
IN, AND OTHERWISE MUST BE USED WHEN APPLYING, THE APPLICABLE PROVISIONS OF
(A) CODE SECTION 1563 FOR DETERMINING A CONTROLLED GROUP OF CORPORATIONS UNDER
CODE SECTION 414(B), AND (B) TREAS. REG. §1.414(C)-2 FOR DETERMINING THE TRADES
OR BUSINESSES THAT ARE UNDER COMMON CONTROL UNDER CODE SECTION 414(C).

 


1.24         “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS IT MAY BE AMENDED FROM TIME TO TIME.


 


1.25         “401(K) PLAN” SHALL MEAN, WITH RESPECT TO AN EMPLOYER, A PLAN
QUALIFIED UNDER CODE SECTION 401(A) THAT CONTAINS A CASH OR DEFERRAL ARRANGEMENT
DESCRIBED IN CODE SECTION 401(K), ADOPTED BY THE EMPLOYER, AS IT MAY BE AMENDED
FROM TIME TO TIME, OR ANY SUCCESSOR THERETO.


 


1.26         “PARTICIPANT” SHALL MEAN ANY EMPLOYEE OR ANY DIRECTOR PRIOR TO
DECEMBER 31, 2008 (A) WHO IS SELECTED TO PARTICIPATE IN THE PLAN, (B) WHOSE
EXECUTED PLAN AGREEMENT, ELECTION FORM AND BENEFICIARY DESIGNATION FORM ARE
ACCEPTED BY THE COMMITTEE, AND (C) WHOSE PLAN AGREEMENT HAS NOT TERMINATED.


 


1.27         “PERFORMANCE-BASED COMPENSATION” SHALL MEAN COMPENSATION THE
ENTITLEMENT TO OR AMOUNT OF WHICH IS CONTINGENT ON THE SATISFACTION OF
PRE-ESTABLISHED ORGANIZATIONAL OR INDIVIDUAL PERFORMANCE CRITERIA RELATING TO A
PERFORMANCE PERIOD OF AT LEAST 12 CONSECUTIVE MONTHS, AS DETERMINED BY THE
COMMITTEE IN ACCORDANCE WITH TREAS. REG. §1.409A-1(E).


 


1.28         “PLAN” SHALL MEAN THE SI INTERNATIONAL DEFERRED COMPENSATION PLAN,
WHICH SHALL BE EVIDENCED BY THIS INSTRUMENT, AS IT MAY BE AMENDED FROM TIME TO
TIME, AND BY ANY OTHER DOCUMENTS THAT TOGETHER WITH THIS INSTRUMENT DEFINE A
PARTICIPANT’S RIGHTS TO AMOUNTS CREDITED TO HIS OR HER ACCOUNT BALANCE.

 

5

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 


1.29         “PLAN AGREEMENT” SHALL MEAN A WRITTEN AGREEMENT IN THE FORM
PRESCRIBED BY OR ACCEPTABLE TO THE COMMITTEE THAT EVIDENCES A PARTICIPANT’S
AGREEMENT TO THE TERMS OF THE PLAN AND WHICH MAY ESTABLISH ADDITIONAL TERMS OR
CONDITIONS OF PLAN PARTICIPATION FOR A PARTICIPANT.  UNLESS OTHERWISE DETERMINED
BY THE COMMITTEE, THE MOST RECENT PLAN AGREEMENT ACCEPTED WITH RESPECT TO A
PARTICIPANT SHALL SUPERSEDE ANY PRIOR PLAN AGREEMENTS FOR SUCH PARTICIPANT. 
PLAN AGREEMENTS MAY VARY AMONG PARTICIPANTS AND MAY PROVIDE ADDITIONAL BENEFITS
NOT SET FORTH IN THE PLAN OR LIMIT THE BENEFITS OTHERWISE PROVIDED UNDER THE
PLAN.


 


1.30         “PLAN YEAR” SHALL MEAN A PERIOD BEGINNING ON JANUARY 1 OF EACH
CALENDAR YEAR AND CONTINUING THROUGH DECEMBER 31 OF SUCH CALENDAR YEAR.


 


1.31         “RETIREMENT,” “RETIRE(S)” OR “RETIRED” SHALL MEAN WITH RESPECT TO A
PARTICIPANT WHO IS AN EMPLOYEE, A SEPARATION FROM SERVICE ON OR AFTER THE
ATTAINMENT OF AGE 65, AND SHALL MEAN WITH RESPECT TO A PARTICIPANT WHO IS A
DIRECTOR, A SEPARATION FROM SERVICE.


 


1.32         “SEPARATION FROM SERVICE” SHALL MEAN A TERMINATION OF SERVICES
PROVIDED BY A PARTICIPANT TO HIS OR HER EMPLOYER, WHETHER VOLUNTARILY OR
INVOLUNTARILY, OTHER THAN BY REASON OF DEATH OR DISABILITY, AS DETERMINED BY THE
COMMITTEE IN ACCORDANCE WITH TREAS. REG. §1.409A-1(H).  IN DETERMINING WHETHER A
PARTICIPANT HAS EXPERIENCED A SEPARATION FROM SERVICE, THE FOLLOWING PROVISIONS
SHALL APPLY:


 


(A)           FOR A PARTICIPANT WHO PROVIDES SERVICES TO AN EMPLOYER AS AN
EMPLOYEE, EXCEPT AS OTHERWISE PROVIDED IN PART (C) OF THIS SECTION, A SEPARATION
FROM SERVICE SHALL OCCUR WHEN SUCH PARTICIPANT HAS EXPERIENCED A TERMINATION OF
EMPLOYMENT WITH SUCH EMPLOYER.  A PARTICIPANT SHALL BE CONSIDERED TO HAVE
EXPERIENCED A TERMINATION OF EMPLOYMENT WHEN THE FACTS AND CIRCUMSTANCES
INDICATE THAT THE PARTICIPANT AND HIS OR HER EMPLOYER REASONABLY ANTICIPATE THAT
EITHER (I) NO FURTHER SERVICES WILL BE PERFORMED FOR THE EMPLOYER AFTER A
CERTAIN DATE, OR (II) THAT THE LEVEL OF BONA FIDE SERVICES THE PARTICIPANT WILL
PERFORM FOR THE EMPLOYER AFTER SUCH DATE (WHETHER AS AN EMPLOYEE OR AS AN
INDEPENDENT CONTRACTOR) WILL PERMANENTLY DECREASE TO NO MORE THAN 20% OF THE
AVERAGE LEVEL OF BONA FIDE SERVICES PERFORMED BY SUCH PARTICIPANT (WHETHER AS AN
EMPLOYEE OR AN INDEPENDENT CONTRACTOR) OVER THE IMMEDIATELY PRECEDING 36-MONTH
PERIOD (OR THE FULL PERIOD OF SERVICES TO THE EMPLOYER IF THE PARTICIPANT HAS
BEEN PROVIDING SERVICES TO THE EMPLOYER LESS THAN 36 MONTHS).


 

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract.  If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period.  In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

 

6

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 


(B)                                 FOR A PARTICIPANT WHO PROVIDES SERVICES TO
AN EMPLOYER AS AN INDEPENDENT CONTRACTOR, EXCEPT AS OTHERWISE PROVIDED IN PART
(C) OF THIS SECTION, A SEPARATION FROM SERVICE SHALL OCCUR UPON THE EXPIRATION
OF THE CONTRACT (OR IN THE CASE OF MORE THAN ONE CONTRACT, ALL CONTRACTS) UNDER
WHICH SERVICES ARE PERFORMED FOR SUCH EMPLOYER, PROVIDED THAT THE EXPIRATION OF
SUCH CONTRACT(S) IS DETERMINED BY THE COMMITTEE TO CONSTITUTE A GOOD-FAITH AND
COMPLETE TERMINATION OF THE CONTRACTUAL RELATIONSHIP BETWEEN THE PARTICIPANT AND
SUCH EMPLOYER.


 


(C)                                  FOR A PARTICIPANT WHO PROVIDES SERVICES TO
AN EMPLOYER AS BOTH AN EMPLOYEE AND AN INDEPENDENT CONTRACTOR, A SEPARATION FROM
SERVICE GENERALLY SHALL NOT OCCUR UNTIL THE PARTICIPANT HAS CEASED PROVIDING
SERVICES FOR SUCH EMPLOYER AS BOTH AS AN EMPLOYEE AND AS AN INDEPENDENT
CONTRACTOR, AS DETERMINED IN ACCORDANCE WITH THE PROVISIONS SET FORTH IN PARTS
(A) AND (B) OF THIS SECTION, RESPECTIVELY.  SIMILARLY, IF A PARTICIPANT EITHER
(I) CEASES PROVIDING SERVICES FOR AN EMPLOYER AS AN INDEPENDENT CONTRACTOR AND
BEGINS PROVIDING SERVICES FOR SUCH EMPLOYER AS AN EMPLOYEE, OR (II) CEASES
PROVIDING SERVICES FOR AN EMPLOYER AS AN EMPLOYEE AND BEGINS PROVIDING SERVICES
FOR SUCH EMPLOYER AS AN INDEPENDENT CONTRACTOR, THE PARTICIPANT WILL NOT BE
CONSIDERED TO HAVE EXPERIENCED A SEPARATION FROM SERVICE UNTIL THE PARTICIPANT
HAS CEASED PROVIDING SERVICES FOR SUCH EMPLOYER IN BOTH CAPACITIES, AS
DETERMINED IN ACCORDANCE WITH THE APPLICABLE PROVISIONS SET FORTH IN PARTS
(A) AND (B) OF THIS SECTION.


 

Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an Employee, and
the services provided by such Participant as an Employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.

 


1.33                           “SPECIFIED EMPLOYEE” SHALL MEAN ANY PARTICIPANT
WHO IS DETERMINED TO BE A “KEY EMPLOYEE” (AS DEFINED UNDER CODE
SECTION 416(I) WITHOUT REGARD TO PARAGRAPH (5) THEREOF) FOR THE APPLICABLE
PERIOD, AS DETERMINED ANNUALLY BY THE COMMITTEE IN ACCORDANCE WITH TREAS. REG.
§1.409A-1(I).  IN DETERMINING WHETHER A PARTICIPANT IS A SPECIFIED EMPLOYEE, THE
FOLLOWING PROVISIONS SHALL APPLY:


 


(A)                                  THE COMMITTEE’S IDENTIFICATION OF THE
INDIVIDUALS WHO FALL WITHIN THE DEFINITION OF “KEY EMPLOYEE” UNDER CODE
SECTION 416(I) (WITHOUT REGARD TO PARAGRAPH (5) THEREOF) SHALL BE BASED UPON THE
12-MONTH PERIOD ENDING ON EACH DECEMBER 31ST (REFERRED TO BELOW AS THE
“IDENTIFICATION DATE”).  IN APPLYING THE APPLICABLE PROVISIONS OF CODE
SECTION 416(I) TO IDENTIFY SUCH INDIVIDUALS, “COMPENSATION” SHALL BE DETERMINED
IN ACCORDANCE WITH TREAS. REG. §1.415(C)-2(A) WITHOUT REGARD TO (I) ANY SAFE
HARBOR PROVIDED IN TREAS. REG. §1.415(C)-2(D), (II) ANY OF THE SPECIAL TIMING
RULES PROVIDED IN TREAS. REG. §1.415(C)-2(E), AND (III) ANY OF THE SPECIAL
RULES PROVIDED IN TREAS. REG. §1.415(C)-2(G); AND


 


(B)                                 EACH PARTICIPANT WHO IS AMONG THE
INDIVIDUALS IDENTIFIED AS A “KEY EMPLOYEE” IN ACCORDANCE WITH PART (A) OF THIS
SECTION SHALL BE TREATED AS A SPECIFIED EMPLOYEE FOR

 

7

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 

purposes of this Plan if such Participant experiences a Separation from Service
during the 12-month period that begins on the April 1st following the applicable
identification date.

 


1.34                           “TRUST” SHALL MEAN ONE OR MORE TRUSTS ESTABLISHED
BY THE COMPANY IN ACCORDANCE WITH ARTICLE 16.


 


1.35                           “UNFORESEEABLE EMERGENCY” SHALL MEAN A SEVERE
FINANCIAL HARDSHIP OF THE PARTICIPANT RESULTING FROM (A) AN ILLNESS OR ACCIDENT
OF THE PARTICIPANT, THE PARTICIPANT’S SPOUSE, THE PARTICIPANT’S BENEFICIARY OR
THE PARTICIPANT’S DEPENDENT (AS DEFINED IN CODE SECTION 152 WITHOUT REGARD TO
PARAGRAPHS (B)(1), (B)(2) AND (D)(1)(B) THEREOF), (B) A LOSS OF THE
PARTICIPANT’S PROPERTY DUE TO CASUALTY, OR (C) SUCH OTHER SIMILAR EXTRAORDINARY
AND UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL
OF THE PARTICIPANT, ALL AS DETERMINED BY THE COMMITTEE BASED ON THE RELEVANT
FACTS AND CIRCUMSTANCES.


 


1.36                           “YEARS OF SERVICE” SHALL MEAN THE TOTAL NUMBER OF
FULL YEARS IN WHICH A PARTICIPANT HAS BEEN EMPLOYED BY ONE OR MORE EMPLOYERS. 
FOR PURPOSES OF THIS DEFINITION, A YEAR OF EMPLOYMENT SHALL BE A 365 DAY PERIOD
(OR 366 DAY PERIOD IN THE CASE OF A LEAP YEAR) THAT, FOR THE FIRST YEAR OF
EMPLOYMENT, COMMENCES ON THE EMPLOYEE’S DATE OF HIRING AND THAT, FOR ANY
SUBSEQUENT YEAR, COMMENCES ON AN ANNIVERSARY OF THAT HIRING DATE.  A PARTIAL
YEAR OF EMPLOYMENT SHALL NOT BE TREATED AS A YEAR OF SERVICE.


 


ARTICLE 2


SELECTION, ENROLLMENT, ELIGIBILITY


 


2.1                                 SELECTION BY COMMITTEE.  PARTICIPATION IN
THE PLAN SHALL BE LIMITED TO DIRECTORS AND, AS DETERMINED BY THE COMMITTEE IN
ITS SOLE DISCRETION, A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED
EMPLOYEES.  FROM THAT GROUP, THE COMMITTEE SHALL SELECT, IN ITS SOLE DISCRETION,
THOSE INDIVIDUALS WHO MAY ACTUALLY PARTICIPATE IN THIS PLAN.  EFFECTIVE
DECEMBER 31, 2008, DIRECTORS SHALL NOT BE ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


2.2                                 ENROLLMENT AND ELIGIBILITY REQUIREMENTS;
COMMENCEMENT OF PARTICIPATION.


 


(A)                                  AS A CONDITION TO PARTICIPATION, EACH
SELECTED EMPLOYEE SHALL COMPLETE, EXECUTE AND RETURN TO THE COMMITTEE A PLAN
AGREEMENT, AN ELECTION FORM AND A BENEFICIARY DESIGNATION FORM BY THE
DEADLINE(S) ESTABLISHED BY THE COMMITTEE IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF THIS PLAN.  IN ADDITION, THE COMMITTEE SHALL ESTABLISH FROM TIME
TO TIME SUCH OTHER ENROLLMENT REQUIREMENTS AS IT DETERMINES, IN ITS SOLE
DISCRETION, ARE NECESSARY.


 


(B)                                 EACH DIRECTOR OR SELECTED EMPLOYEE WHO IS
ELIGIBLE TO PARTICIPATE IN THE PLAN SHALL COMMENCE PARTICIPATION IN THE PLAN ON
THE DATE THAT THE COMMITTEE DETERMINES THAT THE EMPLOYEE HAS MET ALL ENROLLMENT
REQUIREMENTS SET FORTH IN THIS PLAN AND REQUIRED BY THE COMMITTEE, INCLUDING
RETURNING ALL REQUIRED DOCUMENTS TO THE COMMITTEE WITHIN THE SPECIFIED TIME
PERIOD.


 


(C)                                  IF AN EMPLOYEE FAILS TO MEET ALL
REQUIREMENTS ESTABLISHED BY THE COMMITTEE WITHIN THE PERIOD REQUIRED, THAT THE
EMPLOYEE SHALL NOT BE ELIGIBLE TO PARTICIPATE IN THE PLAN DURING SUCH PLAN YEAR.

 

8

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 


ARTICLE 3


DEFERRAL COMMITMENTS/COMPANY CONTRIBUTION AMOUNTS/


COMPANY RESTORATION MATCHING AMOUNTS/ VESTING/CREDITING/TAXES


 


3.1                                 MAXIMUM DEFERRAL.


 


(A)                                  ANNUAL DEFERRAL AMOUNT.  FOR EACH PLAN
YEAR, A PARTICIPANT MAY ELECT TO DEFER, AS HIS OR HER ANNUAL DEFERRAL AMOUNT,
BASE SALARY, BONUS, COMMISSIONS, PERFORMANCE-BASED COMPENSATION, AND/OR DIRECTOR
FEES (AS APPLICABLE PRIOR TO DECEMBER 31, 2008) UP TO THE FOLLOWING MAXIMUM
PERCENTAGES FOR EACH DEFERRAL ELECTED:

 

Deferral

 

Maximum Percentage

 

Base Salary

 

100

%

Bonus

 

100

%

Commissions

 

100

%

Director Fees (as applicable)

 

100

%

Performance-Based Compensation

 

100

%


 


(B)                                 SHORT PLAN YEAR.  NOTWITHSTANDING THE
FOREGOING, IF A PARTICIPANT FIRST BECOMES A PARTICIPANT AFTER THE FIRST DAY OF A
PLAN YEAR, THEN TO THE EXTENT REQUIRED BY SECTION 3.2 AND CODE SECTION 409A AND
RELATED TREASURY REGULATIONS, THE MAXIMUM AMOUNT OF THE PARTICIPANT’S BASE
SALARY, BONUS, COMMISSIONS, OR DIRECTOR FEES (AS APPLICABLE) THAT MAY BE
DEFERRED BY THE PARTICIPANT FOR THE PLAN YEAR SHALL BE DETERMINED BY APPLYING
THE PERCENTAGES SET FORTH IN SECTION 3.1(A) TO THE PORTION OF SUCH COMPENSATION
ATTRIBUTABLE TO SERVICES PERFORMED AFTER THE DATE THAT THE PARTICIPANT’S
DEFERRAL ELECTION IS MADE.


 


3.2                                 TIMING OF DEFERRAL ELECTIONS; EFFECT OF
ELECTION FORM.


 


(A)                                  GENERAL TIMING RULE FOR DEFERRAL
ELECTIONS.  EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 3.2, IN ORDER FOR A
PARTICIPANT TO MAKE A VALID ELECTION TO DEFER BASE SALARY, BONUS, COMMISSIONS,
PERFORMANCE-BASED COMPENSATION, AND/OR DIRECTOR FEES (AS APPLICABLE), THE
PARTICIPANT MUST SUBMIT AN ELECTION FORM ON OR BEFORE THE DEADLINE ESTABLISHED
BY THE COMMITTEE, WHICH IN NO EVENT SHALL BE LATER THAN THE DECEMBER 31ST
PRECEDING THE PLAN YEAR IN WHICH SUCH COMPENSATION WILL BE EARNED.


 

Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting a new Election Form in accordance with
Section 3.2(d) below.  The Committee may permit or require a Participant to
terminate any future deferral elections if the Participant suffered an
Unforeseeable Emergency or received a hardship distribution under the Company’s
tax-qualified plan with a qualified cash or deferred arrangement under Code
Section 401(k).

 

9

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 


(B)                                 TIMING OF DEFERRAL ELECTIONS FOR NEWLY
ELIGIBLE PLAN PARTICIPANTS.  A DIRECTOR OR SELECTED EMPLOYEE WHO FIRST BECOMES
ELIGIBLE TO PARTICIPATE IN THE PLAN ON OR AFTER THE BEGINNING OF A PLAN YEAR, AS
DETERMINED IN ACCORDANCE WITH TREAS. REG. §1.409A-2(A)(7)(II) AND THE “PLAN
AGGREGATION” RULES PROVIDED IN TREAS. REG. §1.409A-1(C)(2), MAY BE PERMITTED TO
MAKE AN ELECTION TO DEFER THE PORTION OF BASE SALARY, BONUS, COMMISSIONS, AND/OR
DIRECTOR FEES (AS APPLICABLE) ATTRIBUTABLE TO SERVICES TO BE PERFORMED AFTER
SUCH ELECTION, PROVIDED THAT THE PARTICIPANT SUBMITS AN ELECTION FORM ON OR
BEFORE THE DEADLINE ESTABLISHED BY THE COMMITTEE, WHICH IN NO EVENT SHALL BE
LATER THAN 30 DAYS AFTER THE PARTICIPANT FIRST BECOMES ELIGIBLE TO PARTICIPATE
IN THE PLAN.


 

If a deferral election made in accordance with this Section 3.2(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.

 

Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable no later than the 30th day after the date the Director or selected
Employee becomes eligible to participate in the Plan.

 


(C)                                  TIMING OF DEFERRAL ELECTIONS FOR
PERFORMANCE-BASED COMPENSATION.  SUBJECT TO THE LIMITATIONS DESCRIBED BELOW, THE
COMMITTEE MAY DETERMINE THAT AN IRREVOCABLE DEFERRAL ELECTION FOR AN AMOUNT THAT
QUALIFIES AS PERFORMANCE-BASED COMPENSATION MAY BE MADE BY SUBMITTING AN
ELECTION FORM ON OR BEFORE THE DEADLINE ESTABLISHED BY THE COMMITTEE, WHICH IN
NO EVENT SHALL BE LATER THAN 6 MONTHS BEFORE THE END OF THE PERFORMANCE PERIOD.


 

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(c), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation.  In no event shall a deferral
election submitted under this Section 3.2(c) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

 


(D)                                 TIMING RULE FOR DEFERRAL OF COMPENSATION
SUBJECT TO RISK OF FORFEITURE.  WITH RESPECT TO COMPENSATION (I) TO WHICH A
PARTICIPANT HAS A LEGALLY BINDING RIGHT TO PAYMENT IN A SUBSEQUENT YEAR, AND
(II) THAT IS SUBJECT TO A FORFEITURE CONDITION REQUIRING THE PARTICIPANT’S
CONTINUED SERVICES FOR A PERIOD OF AT LEAST 12 MONTHS FROM THE DATE THE
PARTICIPANT OBTAINS THE LEGALLY BINDING RIGHT, THE COMMITTEE MAY DETERMINE THAT
AN IRREVOCABLE DEFERRAL ELECTION FOR SUCH COMPENSATION MAY BE MADE BY TIMELY
DELIVERING AN ELECTION FORM TO THE COMMITTEE IN ACCORDANCE WITH ITS RULES AND
PROCEDURES, NO LATER THAN THE 30TH DAY AFTER THE PARTICIPANT OBTAINS THE LEGALLY
BINDING RIGHT TO THE COMPENSATION, PROVIDED THAT THE ELECTION IS MADE AT LEAST
12 MONTHS IN ADVANCE OF THE EARLIEST DATE AT WHICH THE FORFEITURE CONDITION
COULD LAPSE, AS DETERMINED IN ACCORDANCE WITH TREAS. REG. §1.409A-2(A)(5).

 

10

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 

Any deferral election(s) made in accordance with this Section 3.2(d) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).

 


3.3                                 WITHHOLDING AND CREDITING OF ANNUAL DEFERRAL
AMOUNTS.  FOR EACH PLAN YEAR, THE BASE SALARY PORTION OF THE ANNUAL DEFERRAL
AMOUNT SHALL BE WITHHELD FROM EACH REGULARLY SCHEDULED BASE SALARY PAYROLL IN
EQUAL AMOUNTS, AS ADJUSTED FROM TIME TO TIME FOR INCREASES AND DECREASES IN BASE
SALARY.  THE BONUS, COMMISSIONS, AND/OR DIRECTOR FEES PORTION OF THE ANNUAL
DEFERRAL AMOUNT SHALL BE WITHHELD AT THE TIME THE BONUS, COMMISSIONS, OR
DIRECTOR FEES (AS APPLICABLE) ARE OR OTHERWISE WOULD BE PAID TO THE PARTICIPANT,
WHETHER OR NOT THIS OCCURS DURING THE PLAN YEAR ITSELF.  ANNUAL DEFERRAL AMOUNTS
SHALL BE CREDITED TO THE PARTICIPANT’S ANNUAL ACCOUNT FOR SUCH PLAN YEAR AT THE
TIME SUCH AMOUNTS WOULD OTHERWISE HAVE BEEN PAID TO THE PARTICIPANT.


 


3.4                                 COMPANY CONTRIBUTION AMOUNT.


 


(A)                                  FOR EACH PLAN YEAR, AN EMPLOYER MAY BE
REQUIRED TO CREDIT AMOUNTS TO A PARTICIPANT’S ANNUAL ACCOUNT IN ACCORDANCE WITH
EMPLOYMENT OR OTHER AGREEMENTS ENTERED INTO BETWEEN THE PARTICIPANT AND THE
EMPLOYER, WHICH AMOUNTS SHALL BE PART OF THE PARTICIPANT’S COMPANY CONTRIBUTION
AMOUNT FOR THAT PLAN YEAR.  SUCH AMOUNTS SHALL BE CREDITED TO THE PARTICIPANT’S
ANNUAL ACCOUNT FOR THE APPLICABLE PLAN YEAR ON THE DATE OR DATES PRESCRIBED BY
SUCH AGREEMENTS.


 


(B)                                 FOR EACH PLAN YEAR, AN EMPLOYER, IN ITS SOLE
DISCRETION, MAY, BUT IS NOT REQUIRED TO, CREDIT ANY AMOUNT IT DESIRES TO ANY
PARTICIPANT’S ANNUAL ACCOUNT UNDER THIS PLAN, WHICH AMOUNT SHALL BE PART OF THE
PARTICIPANT’S COMPANY CONTRIBUTION AMOUNT FOR THAT PLAN YEAR.  THE AMOUNT SO
CREDITED TO A PARTICIPANT MAY BE SMALLER OR LARGER THAN THE AMOUNT CREDITED TO
ANY OTHER PARTICIPANT, AND THE AMOUNT CREDITED TO ANY PARTICIPANT FOR A PLAN
YEAR MAY BE ZERO, EVEN THOUGH ONE OR MORE OTHER PARTICIPANTS RECEIVE A COMPANY
CONTRIBUTION AMOUNT FOR THAT PLAN YEAR.  THE COMPANY CONTRIBUTION AMOUNT
DESCRIBED IN THIS SECTION 3.4(B), IF ANY, SHALL BE CREDITED TO THE PARTICIPANT’S
ANNUAL ACCOUNT FOR THE APPLICABLE PLAN YEAR ON A DATE OR DATES TO BE DETERMINED
BY THE COMMITTEE.


 


(C)                                  IF NOT OTHERWISE SPECIFIED IN THE
PARTICIPANT’S EMPLOYMENT OR OTHER AGREEMENT ENTERED INTO BETWEEN THE PARTICIPANT
AND THE EMPLOYER, THE AMOUNT (OR THE METHOD OR FORMULA FOR DETERMINING THE
AMOUNT) OF A PARTICIPANT’S COMPANY CONTRIBUTION AMOUNT SHALL BE SET FORTH IN
WRITING IN ONE OR MORE DOCUMENTS, WHICH SHALL BE DEEMED TO BE INCORPORATED INTO
THIS PLAN IN ACCORDANCE WITH SECTION 1.28, NO LATER THAN THE DATE ON WHICH SUCH
COMPANY CONTRIBUTION AMOUNT IS CREDITED TO THE APPLICABLE ANNUAL ACCOUNT OF THE
PARTICIPANT.


 


3.5                                 COMPANY RESTORATION MATCHING AMOUNT.  A
PARTICIPANT’S COMPANY RESTORATION MATCHING AMOUNT FOR ANY PLAN YEAR SHALL BE AN
AMOUNT DETERMINED BY THE COMMITTEE TO MAKE UP FOR CERTAIN LIMITS APPLICABLE TO
THE 401(K) PLAN OR OTHER QUALIFIED PLAN FOR SUCH PLAN YEAR, AS IDENTIFIED BY THE
COMMITTEE, OR FOR SUCH OTHER PURPOSES AS DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION.  THE AMOUNT SO CREDITED TO A PARTICIPANT UNDER THIS PLAN FOR ANY
PLAN YEAR (A) MAY BE SMALLER OR LARGER THAN THE AMOUNT CREDITED TO ANY OTHER
PARTICIPANT, AND (B) MAY DIFFER FROM THE AMOUNT CREDITED TO SUCH PARTICIPANT IN
THE PRECEDING PLAN YEAR.  THE PARTICIPANT’S COMPANY RESTORATION MATCHING AMOUNT,
IF ANY, SHALL BE CREDITED TO THE PARTICIPANT’S ANNUAL

 

11

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 


ACCOUNT FOR THE APPLICABLE PLAN YEAR ON A DATE OR DATES TO BE DETERMINED BY THE
COMMITTEE.  THE AMOUNT (OR THE METHOD OR FORMULA FOR DETERMINING THE AMOUNT) OF
A PARTICIPANT’S COMPANY RESTORATION MATCHING AMOUNT SHALL BE SET FORTH IN
WRITING IN ONE OR MORE DOCUMENTS, WHICH SHALL BE DEEMED TO BE INCORPORATED INTO
THIS PLAN IN ACCORDANCE WITH SECTION 1.28, NO LATER THAN THE DATE ON WHICH SUCH
COMPANY RESTORATION MATCHING AMOUNT IS CREDITED TO THE APPLICABLE ANNUAL ACCOUNT
OF THE PARTICIPANT.


 


3.6                                 VESTING.


 


(A)                                  A PARTICIPANT SHALL AT ALL TIMES BE 100%
VESTED IN THE PORTION OF HIS OR HER ACCOUNT BALANCE ATTRIBUTABLE TO ANNUAL
DEFERRAL AMOUNTS, PLUS AMOUNTS CREDITED OR DEBITED ON SUCH AMOUNTS PURSUANT TO
SECTION 3.7.


 


(B)                                 A PARTICIPANT SHALL BE VESTED IN THE PORTION
OF HIS OR HER ACCOUNT BALANCE ATTRIBUTABLE TO ANY COMPANY CONTRIBUTION AMOUNTS,
PLUS AMOUNTS CREDITED OR DEBITED ON SUCH AMOUNTS PURSUANT TO SECTION 3.7, IN
ACCORDANCE WITH THE VESTING SCHEDULE(S) SET FORTH IN HIS OR HER PLAN AGREEMENT,
EMPLOYMENT AGREEMENT OR ANY OTHER AGREEMENT ENTERED INTO BETWEEN THE PARTICIPANT
AND HIS OR HER EMPLOYER.  IF NOT ADDRESSED IN SUCH AGREEMENTS, A PARTICIPANT
SHALL VEST IN THE PORTION OF HIS OR HER ACCOUNT BALANCE ATTRIBUTABLE TO ANY
COMPANY CONTRIBUTION AMOUNTS, PLUS AMOUNTS CREDITED OR DEBITED ON SUCH AMOUNTS
PURSUANT TO SECTION 3.7, ON THE BASIS OF THE PARTICIPANT’S YEARS OF SERVICE, IN
ACCORDANCE WITH THE FOLLOWING SCHEDULE:

 

Years of Service

 

Vested Percentage

 

Less than 1 year

 

0

%

1 year or more, but less than 2

 

33

%

2 years or more, but less than 3

 

66

%

3 years or more

 

100

%


 


(C)                                  A PARTICIPANT SHALL BE VESTED IN THE
PORTION OF HIS OR HER ACCOUNT BALANCE ATTRIBUTABLE TO ANY COMPANY RESTORATION
MATCHING AMOUNTS, PLUS AMOUNTS CREDITED OR DEBITED ON SUCH AMOUNTS PURSUANT TO
SECTION 3.7, IN ACCORDANCE WITH THE SCHEDULE SET FORTH IN SECTION 3(B).


 


(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 3.6, IN THE EVENT OF A CHANGE IN CONTROL, OR UPON A
PARTICIPANT’S DISABILITY, SEPARATION FROM SERVICE ON OR AFTER QUALIFYING FOR
RETIREMENT, OR DEATH PRIOR TO SEPARATION FROM SERVICE, ANY AMOUNTS THAT ARE NOT
VESTED IN ACCORDANCE WITH SECTIONS 3.6(B) OR 3.6(C) ABOVE, SHALL IMMEDIATELY
BECOME 100% VESTED.


 


(E)                                  NOTWITHSTANDING SUBSECTION 3.6(D) ABOVE,
THE VESTING SCHEDULES DESCRIBED IN SECTIONS 3.6(B) OR 3.6(C) ABOVE SHALL NOT BE
ACCELERATED UPON A CHANGE IN CONTROL TO THE EXTENT THAT THE COMMITTEE DETERMINES
THAT SUCH ACCELERATION WOULD CAUSE THE DEDUCTION LIMITATIONS OF SECTION 280G OF
THE CODE TO BECOME EFFECTIVE.  IN THE EVENT OF SUCH A DETERMINATION, THE
PARTICIPANT MAY REQUEST INDEPENDENT VERIFICATION OF THE COMMITTEE’S CALCULATIONS
WITH

 

12

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 


RESPECT TO THE APPLICATION OF SECTION 280G.  IN SUCH CASE, THE COMMITTEE MUST
PROVIDE TO THE PARTICIPANT WITHIN 90 DAYS OF SUCH A REQUEST AN OPINION FROM A
NATIONALLY RECOGNIZED ACCOUNTING FIRM SELECTED BY THE PARTICIPANT (THE
“ACCOUNTING FIRM”).  THE OPINION SHALL STATE THE ACCOUNTING FIRM’S OPINION THAT
ANY LIMITATION IN THE VESTED PERCENTAGE HEREUNDER IS NECESSARY TO AVOID THE
LIMITS OF SECTION 280G AND CONTAIN SUPPORTING CALCULATIONS.  THE COST OF SUCH
OPINION SHALL BE PAID FOR BY THE COMPANY.


 


(F)                                    SECTION 3.6(E) SHALL NOT PREVENT THE
ACCELERATION OF THE VESTING SCHEDULES DESCRIBED IN SECTIONS 3.6(B) AND 3.6(C) IF
SUCH PARTICIPANT IS ENTITLED TO A “GROSS-UP” PAYMENT, TO ELIMINATE THE EFFECT OF
THE CODE SECTION 4999 EXCISE TAX, PURSUANT TO HIS OR HER EMPLOYMENT AGREEMENT OR
OTHER AGREEMENT ENTERED INTO BETWEEN SUCH PARTICIPANT AND THE EMPLOYER.


 


3.7                                 CREDITING/DEBITING OF ACCOUNT BALANCES.  IN
ACCORDANCE WITH, AND SUBJECT TO, THE RULES AND PROCEDURES THAT ARE ESTABLISHED
FROM TIME TO TIME BY THE COMMITTEE, IN ITS SOLE DISCRETION, AMOUNTS SHALL BE
CREDITED OR DEBITED TO A PARTICIPANT’S ACCOUNT BALANCE IN ACCORDANCE WITH THE
FOLLOWING RULES:


 


(A)                                  MEASUREMENT FUNDS.  THE PARTICIPANT MAY
ELECT ONE OR MORE OF THE MEASUREMENT FUNDS SELECTED BY THE COMMITTEE, IN ITS
SOLE DISCRETION, WHICH ARE BASED ON CERTAIN MUTUAL FUNDS (THE “MEASUREMENT
FUNDS”), FOR THE PURPOSE OF CREDITING OR DEBITING ADDITIONAL AMOUNTS TO HIS OR
HER ACCOUNT BALANCE.  AS NECESSARY, THE COMMITTEE MAY, IN ITS SOLE DISCRETION,
DISCONTINUE, SUBSTITUTE OR ADD A MEASUREMENT FUND.  EACH SUCH ACTION WILL TAKE
EFFECT AS OF THE FIRST DAY OF THE FIRST CALENDAR QUARTER THAT BEGINS AT LEAST 30
DAYS AFTER THE DAY ON WHICH THE COMMITTEE GIVES PARTICIPANTS ADVANCE WRITTEN
NOTICE OF SUCH CHANGE.


 


(B)                                 ELECTION OF MEASUREMENT FUNDS.  A
PARTICIPANT, IN CONNECTION WITH HIS OR HER INITIAL DEFERRAL ELECTION IN
ACCORDANCE WITH SECTION 3.2 ABOVE, SHALL ELECT, ON THE ELECTION FORM, ONE OR
MORE MEASUREMENT FUND(S) (AS DESCRIBED IN SECTION 3.7(A) ABOVE) TO BE USED TO
DETERMINE THE AMOUNTS TO BE CREDITED OR DEBITED TO HIS OR HER ACCOUNT BALANCE. 
IF A PARTICIPANT DOES NOT ELECT ANY OF THE MEASUREMENT FUNDS AS DESCRIBED IN THE
PREVIOUS SENTENCE, THE PARTICIPANT’S ACCOUNT BALANCE SHALL AUTOMATICALLY BE
ALLOCATED INTO THE LOWEST-RISK MEASUREMENT FUND, AS DETERMINED BY THE COMMITTEE,
IN ITS SOLE DISCRETION.  THE PARTICIPANT MAY (BUT IS NOT REQUIRED TO) ELECT, BY
SUBMITTING AN ELECTION FORM TO THE COMMITTEE THAT IS ACCEPTED BY THE COMMITTEE,
TO ADD OR DELETE ONE OR MORE MEASUREMENT FUND(S) TO BE USED TO DETERMINE THE
AMOUNTS TO BE CREDITED OR DEBITED TO HIS OR HER ACCOUNT BALANCE, OR TO CHANGE
THE PORTION OF HIS OR HER ACCOUNT BALANCE ALLOCATED TO EACH PREVIOUSLY OR NEWLY
ELECTED MEASUREMENT FUND.  IF AN ELECTION IS MADE IN ACCORDANCE WITH THE
PREVIOUS SENTENCE, IT SHALL APPLY AS OF THE FIRST BUSINESS DAY DEEMED REASONABLY
PRACTICABLE BY THE COMMITTEE, IN ITS SOLE DISCRETION, AND SHALL CONTINUE
THEREAFTER FOR EACH SUBSEQUENT DAY IN WHICH THE PARTICIPANT PARTICIPATES IN THE
PLAN, UNLESS CHANGED IN ACCORDANCE WITH THE PREVIOUS SENTENCE.  NOTWITHSTANDING
THE FOREGOING, THE COMMITTEE, IN ITS SOLE DISCRETION, MAY IMPOSE LIMITATIONS ON
THE FREQUENCY WITH WHICH ONE OR MORE OF THE MEASUREMENT FUNDS ELECTED IN
ACCORDANCE WITH THIS SECTION 3.7(B) MAY BE ADDED OR DELETED BY SUCH PARTICIPANT;
FURTHERMORE, THE COMMITTEE, IN ITS SOLE DISCRETION, MAY IMPOSE LIMITATIONS ON
THE FREQUENCY WITH WHICH THE PARTICIPANT MAY CHANGE THE PORTION OF

 

13

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 


HIS OR HER ACCOUNT BALANCE ALLOCATED TO EACH PREVIOUSLY OR NEWLY ELECTED
MEASUREMENT FUND.


 


(C)                                  PROPORTIONATE ALLOCATION.  IN MAKING ANY
ELECTION DESCRIBED IN SECTION 3.7(B) ABOVE, THE PARTICIPANT SHALL SPECIFY ON THE
ELECTION FORM, IN INCREMENTS OF ONE PERCENT (1%), THE PERCENTAGE OF HIS OR HER
ACCOUNT BALANCE OR MEASUREMENT FUND, AS APPLICABLE, TO BE ALLOCATED/REALLOCATED.


 


(D)                                 CREDITING OR DEBITING METHOD.  THE
PERFORMANCE OF EACH MEASUREMENT FUND (EITHER POSITIVE OR NEGATIVE) WILL BE
DETERMINED ON A DAILY BASIS BASED ON THE MANNER IN WHICH SUCH PARTICIPANT’S
ACCOUNT BALANCE HAS BEEN HYPOTHETICALLY ALLOCATED AMONG THE MEASUREMENT FUNDS BY
THE PARTICIPANT.


 


(E)                                  NO ACTUAL INVESTMENT.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS PLAN THAT MAY BE INTERPRETED TO THE CONTRARY, THE
MEASUREMENT FUNDS ARE TO BE USED FOR MEASUREMENT PURPOSES ONLY, AND A
PARTICIPANT’S ELECTION OF ANY SUCH MEASUREMENT FUND, THE ALLOCATION OF HIS OR
HER ACCOUNT BALANCE THERETO, THE CALCULATION OF ADDITIONAL AMOUNTS AND THE
CREDITING OR DEBITING OF SUCH AMOUNTS TO A PARTICIPANT’S ACCOUNT BALANCE SHALL
NOT BE CONSIDERED OR CONSTRUED IN ANY MANNER AS AN ACTUAL INVESTMENT OF HIS OR
HER ACCOUNT BALANCE IN ANY SUCH MEASUREMENT FUND.  IN THE EVENT THAT THE COMPANY
OR THE TRUSTEE (AS THAT TERM IS DEFINED IN THE TRUST), IN ITS OWN DISCRETION,
DECIDES TO INVEST FUNDS IN ANY OR ALL OF THE INVESTMENTS ON WHICH THE
MEASUREMENT FUNDS ARE BASED, NO PARTICIPANT SHALL HAVE ANY RIGHTS IN OR TO SUCH
INVESTMENTS THEMSELVES.  WITHOUT LIMITING THE FOREGOING, A PARTICIPANT’S ACCOUNT
BALANCE SHALL AT ALL TIMES BE A BOOKKEEPING ENTRY ONLY AND SHALL NOT REPRESENT
ANY INVESTMENT MADE ON HIS OR HER BEHALF BY THE COMPANY OR THE TRUST; THE
PARTICIPANT SHALL AT ALL TIMES REMAIN AN UNSECURED CREDITOR OF THE COMPANY.


 


3.8                                 FICA AND OTHER TAXES.


 


(A)                                  ANNUAL DEFERRAL AMOUNTS.  FOR EACH PLAN
YEAR IN WHICH AN ANNUAL DEFERRAL AMOUNT IS BEING WITHHELD FROM A PARTICIPANT,
THE PARTICIPANT’S EMPLOYER(S) SHALL WITHHOLD FROM THAT PORTION OF THE
PARTICIPANT’S BASE SALARY, BONUS, AND/OR COMMISSIONS THAT IS NOT BEING DEFERRED,
IN A MANNER DETERMINED BY THE EMPLOYER(S), THE PARTICIPANT’S SHARE OF FICA AND
OTHER EMPLOYMENT TAXES ON SUCH ANNUAL DEFERRAL AMOUNT.  IF NECESSARY, THE
COMMITTEE MAY REDUCE THE ANNUAL DEFERRAL AMOUNT IN ORDER TO COMPLY WITH THIS
SECTION 3.8(A).


 


(B)                                 COMPANY RESTORATION MATCHING AMOUNTS AND
COMPANY CONTRIBUTION AMOUNTS.  WHEN A PARTICIPANT BECOMES VESTED IN A PORTION OF
HIS OR HER ACCOUNT BALANCE ATTRIBUTABLE TO ANY COMPANY RESTORATION MATCHING
AMOUNTS AND/OR COMPANY CONTRIBUTION AMOUNTS, THE PARTICIPANT’S EMPLOYER(S) SHALL
WITHHOLD FROM THAT PORTION OF THE PARTICIPANT’S BASE SALARY, BONUS, AND/OR
COMMISSIONS THAT IS NOT DEFERRED, IN A MANNER DETERMINED BY THE EMPLOYER(S), THE
PARTICIPANT’S SHARE OF FICA AND OTHER EMPLOYMENT TAXES ON SUCH AMOUNTS.  IF
NECESSARY, THE COMMITTEE MAY REDUCE THE VESTED PORTION OF THE PARTICIPANT’S
COMPANY RESTORATION MATCHING AMOUNT OR COMPANY CONTRIBUTION AMOUNT, AS
APPLICABLE, IN ORDER TO COMPLY WITH THIS SECTION 3.8.

 

14

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 


(C)                                  DISTRIBUTIONS.  THE PARTICIPANT’S
EMPLOYER(S), OR THE TRUSTEE OF THE TRUST, SHALL WITHHOLD FROM ANY PAYMENTS MADE
TO A PARTICIPANT UNDER THIS PLAN ALL FEDERAL, STATE AND LOCAL INCOME, EMPLOYMENT
AND OTHER TAXES REQUIRED TO BE WITHHELD BY THE EMPLOYER(S), OR THE TRUSTEE OF
THE TRUST, IN CONNECTION WITH SUCH PAYMENTS, IN AMOUNTS AND IN A MANNER TO BE
DETERMINED IN THE SOLE DISCRETION OF THE EMPLOYER(S) AND THE TRUSTEE OF THE
TRUST.

 

ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies

 

4.1                                 Scheduled Distributions.  In connection with
each election to defer an Annual Deferral Amount, a Participant may elect to
receive all or a portion of such Annual Deferral Amount, plus amounts credited
or debited on that amount pursuant to Section 3.7, in the form of a lump sum
payment, calculated as of the close of business on or around the Benefit
Distribution Date designated by the Participant in accordance with this
Section (a “Scheduled Distribution”).  The Benefit Distribution Date for the
amount subject to a Scheduled Distribution election shall be the first day of
any Plan Year designated by the Participant, which may be no sooner than 3 Plan
Years after the end of the Plan Year to which the Participant’s deferral
election relates, unless otherwise provided on an Election Form approved by the
Committee.

 

Subject to the other terms and conditions of this Plan, each Scheduled
Distribution elected shall be paid out during a 60 day period commencing
immediately after the Benefit Distribution Date.  By way of example, if a
Scheduled Distribution is elected for Annual Deferral Amounts that are earned in
the Plan Year commencing January 1, 2009, the earliest Benefit Distribution Date
that may be designated by a Participant would be January 1, 2013, and the
Scheduled Distribution would be paid out during the 60 day period commencing
immediately after such Benefit Distribution Date.

 

4.2                                 Postponing Scheduled Distributions.  A
Participant may elect to postpone a Scheduled Distribution described in
Section 4.1 above, and have such amount paid out during a 60 day period
commencing immediately after an allowable alternative Benefit Distribution Date
designated in accordance with this Section 4.2.  In order to make such an
election, the Participant must submit an Election Form to the Committee in
accordance with the following criteria:

 


(A)                                  THE ELECTION OF THE NEW BENEFIT
DISTRIBUTION DATE SHALL HAVE NO EFFECT UNTIL AT LEAST 12 MONTHS AFTER THE DATE
ON WHICH THE ELECTION IS MADE;


 


(B)                                 THE NEW BENEFIT DISTRIBUTION DATE SELECTED
BY THE PARTICIPANT FOR SUCH SCHEDULED DISTRIBUTION MUST BE THE FIRST DAY OF A
PLAN YEAR THAT IS NO SOONER THAN 5 YEARS AFTER THE PREVIOUSLY DESIGNATED BENEFIT
DISTRIBUTION DATE; AND


 


(C)                                  THE ELECTION MUST BE MADE AT LEAST 12
MONTHS PRIOR TO THE PARTICIPANT’S PREVIOUSLY DESIGNATED BENEFIT DISTRIBUTION
DATE FOR SUCH SCHEDULED DISTRIBUTION.


 

For purposes of applying the provisions of this Section 4.2, a Participant’s
election to postpone a Scheduled Distribution shall not be considered to be made
until the date on which the election becomes irrevocable.  Such an election
shall become irrevocable no later than the date that is 12 months prior to the
Participant’s previously designated Benefit Distribution Date for such Scheduled
Distribution.

 

15

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 

4.3                                 Other Benefits Take Precedence Over
Scheduled Distributions.  Should an event occur prior to any Benefit
Distribution Date designated for a Scheduled Distribution that would trigger a
benefit under Article 5 through Article 9, as applicable, all amounts subject to
a Scheduled Distribution election shall be paid in accordance with the other
applicable provisions of the Plan and not in accordance with this Article 4.

 

4.4                                 Unforeseeable Emergencies.

 


(A)                                  IF A PARTICIPANT EXPERIENCES AN
UNFORESEEABLE EMERGENCY PRIOR TO THE OCCURRENCE OF A DISTRIBUTION EVENT
DESCRIBED IN ARTICLE 5 THROUGH ARTICLE 9, AS APPLICABLE, THE PARTICIPANT MAY
PETITION THE COMMITTEE TO RECEIVE A PARTIAL OR FULL PAYOUT FROM THE PLAN.  THE
PAYOUT, IF ANY, FROM THE PLAN SHALL NOT EXCEED THE LESSER OF (I) THE
PARTICIPANT’S VESTED ACCOUNT BALANCE, CALCULATED AS OF THE CLOSE OF BUSINESS ON
OR AROUND THE BENEFIT DISTRIBUTION DATE FOR SUCH PAYOUT, AS DETERMINED BY THE
COMMITTEE IN ACCORDANCE WITH PROVISIONS SET FORTH BELOW, OR (II) THE AMOUNT
NECESSARY TO SATISFY THE UNFORESEEABLE EMERGENCY, PLUS AMOUNTS NECESSARY TO PAY
FEDERAL, STATE, OR LOCAL INCOME TAXES OR PENALTIES REASONABLY ANTICIPATED AS A
RESULT OF THE DISTRIBUTION.  A PARTICIPANT SHALL NOT BE ELIGIBLE TO RECEIVE A
PAYOUT FROM THE PLAN TO THE EXTENT THAT THE UNFORESEEABLE EMERGENCY IS OR MAY BE
RELIEVED (A) THROUGH REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE,
(B) BY LIQUIDATION OF THE PARTICIPANT’S ASSETS, TO THE EXTENT THE LIQUIDATION OF
SUCH ASSETS WOULD NOT ITSELF CAUSE SEVERE FINANCIAL HARDSHIP OR (C) BY CESSATION
OF DEFERRALS UNDER THIS PLAN.


 

If the Committee, in its sole discretion, approves a Participant’s petition for
payout from the Plan, the Participant’s Benefit Distribution Date for such
payout shall be the date on which such Committee approval occurs and such payout
shall be distributed to the Participant in a lump sum no later than 60 days
after such Benefit Distribution Date.  In addition, in the event of such
approval the Participant’s outstanding deferral elections under the Plan shall
be cancelled.

 


(B)                                 A PARTICIPANT’S DEFERRAL ELECTIONS UNDER
THIS PLAN SHALL ALSO BE CANCELLED TO THE EXTENT THE COMMITTEE DETERMINES THAT
SUCH ACTION IS REQUIRED FOR THE PARTICIPANT TO OBTAIN A HARDSHIP DISTRIBUTION
FROM AN EMPLOYER’S 401(K) PLAN PURSUANT TO TREAS. REG. §1.401(K)-1(D)(3).

 

ARTICLE 5
Change in Control Benefit

 

5.1                                 Change in Control Benefit.  A Participant,
in connection with his or her commencement of participation in the Plan, shall
have an opportunity to irrevocably elect to receive his or her vested Account
Balance in the form of a lump sum payment in the event that a Change in Control
occurs prior to the Participant’s Separation from Service, Disability or death
(the “Change in Control Benefit”).  The Benefit Distribution Date for the Change
in Control Benefit, if any, shall be the date on which the Change in Control
occurs.


 

If a Participant elects not to receive a Change in Control Benefit, or fails to
make an election in connection with his or her commencement of participation in
the Plan, the Participant’s Account Balance shall be paid in accordance with the
other applicable provisions of the Plan.

 

16

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 

On or prior to December 31, 2008, with regard to any payment by reason of a
Change in Control, Participants may make a one-time election to change the time
of payment and the form of a payment from a lump sum to annual installments
pursuant to the requirements and limitations of IRS Notice 2007-86 and as
described in Appendix A.

 


5.2                                 PAYMENT OF CHANGE IN CONTROL BENEFIT.  THE
CHANGE IN CONTROL BENEFIT, IF ANY, SHALL BE CALCULATED AS OF THE CLOSE OF
BUSINESS ON OR AROUND THE PARTICIPANT’S BENEFIT DISTRIBUTION DATE, AS DETERMINED
BY THE COMMITTEE, AND PAID TO THE PARTICIPANT NO LATER THAN 60 DAYS AFTER THE
PARTICIPANT’S BENEFIT DISTRIBUTION DATE.

 

ARTICLE 6
Retirement Benefit

 


6.1                                 RETIREMENT BENEFIT.  IF A PARTICIPANT
EXPERIENCES A SEPARATION FROM SERVICE THAT QUALIFIES AS A RETIREMENT, THE
PARTICIPANT SHALL BE ELIGIBLE TO RECEIVE HIS OR HER VESTED ACCOUNT BALANCE IN
EITHER A LUMP SUM OR ANNUAL INSTALLMENT PAYMENTS, AS ELECTED BY THE PARTICIPANT
IN ACCORDANCE WITH SECTION 6.2 (THE “RETIREMENT BENEFIT”).  A PARTICIPANT’S
RETIREMENT BENEFIT SHALL BE CALCULATED AS OF THE CLOSE OF BUSINESS ON OR AROUND
THE APPLICABLE BENEFIT DISTRIBUTION DATE FOR SUCH BENEFIT, WHICH SHALL BE
(I) THE FIRST DAY AFTER THE END OF THE 6-MONTH PERIOD IMMEDIATELY FOLLOWING THE
DATE ON WHICH THE PARTICIPANT EXPERIENCES SUCH SEPARATION FROM SERVICE IF THE
PARTICIPANT IS A SPECIFIED EMPLOYEE, AND (II) FOR ALL OTHER PARTICIPANTS, THE
DATE ON WHICH THE PARTICIPANT EXPERIENCES A SEPARATION FROM SERVICE; PROVIDED,
HOWEVER, IF A PARTICIPANT CHANGES THE FORM OF DISTRIBUTION FOR ONE OR MORE
ANNUAL ACCOUNTS IN ACCORDANCE WITH SECTION 6.2(B), THE BENEFIT DISTRIBUTION DATE
FOR THE ANNUAL ACCOUNT(S) SUBJECT TO SUCH CHANGE SHALL BE DETERMINED IN
ACCORDANCE WITH SECTION 6.2(B).


 


6.2                                 PAYMENT OF RETIREMENT BENEFIT.


 


(A)                                  A PARTICIPANT, IN CONNECTION WITH HIS OR
HER COMMENCEMENT OF PARTICIPATION IN THE PLAN, SHALL ELECT ON AN ELECTION
FORM TO RECEIVE THE RETIREMENT BENEFIT IN A LUMP SUM OR PURSUANT TO AN ANNUAL
INSTALLMENT METHOD OF 5, 10 OR 15 YEARS.  IF A PARTICIPANT DOES NOT MAKE ANY
ELECTION WITH RESPECT TO THE PAYMENT OF THE RETIREMENT BENEFIT, THEN SUCH
PARTICIPANT SHALL BE DEEMED TO HAVE ELECTED TO RECEIVE THE RETIREMENT BENEFIT AS
A LUMP SUM.


 


(B)                                 A PARTICIPANT MAY CHANGE THE FORM OF PAYMENT
FOR THE RETIREMENT BENEFIT BY SUBMITTING AN ELECTION FORM TO THE COMMITTEE IN
ACCORDANCE WITH THE FOLLOWING CRITERIA:


 

(I)            THE ELECTION SHALL NOT TAKE EFFECT UNTIL AT LEAST 12 MONTHS AFTER
THE DATE ON WHICH THE ELECTION IS MADE;

 

(II)           THE NEW BENEFIT DISTRIBUTION DATE FOR THE PARTICIPANT’S
RETIREMENT BENEFIT SHALL BE 5 YEARS AFTER THE BENEFIT DISTRIBUTION DATE THAT
WOULD OTHERWISE HAVE BEEN APPLICABLE TO SUCH BENEFIT; AND

 

(III)          THE ELECTION MUST BE MADE AT LEAST 12 MONTHS PRIOR TO THE BENEFIT
DISTRIBUTION DATE THAT WOULD OTHERWISE HAVE BEEN APPLICABLE TO THE PARTICIPANT’S
RETIREMENT BENEFIT.

 

17

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 

For purposes of applying the provisions of this Section 6.2(b), a Participant’s
election to change the form of payment for the Retirement Benefit shall not be
considered to be made until the date on which the election becomes irrevocable. 
Such an election shall become irrevocable no later than the date that is 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to the Participant’s Retirement Benefit.  Subject to the requirements
of this Section 6.2(b), the Election Form most recently accepted by the
Committee that has become effective shall govern the form of payout of the
Participant’s Retirement Benefit.

 


(C)                                  THE LUMP SUM PAYMENT SHALL BE MADE, OR
INSTALLMENT PAYMENTS SHALL COMMENCE, NO LATER THAN 60 DAYS AFTER THE
PARTICIPANT’S BENEFIT DISTRIBUTION DATE.  REMAINING INSTALLMENTS, IF ANY, SHALL
BE PAID NO LATER THAN 60 DAYS AFTER EACH ANNIVERSARY OF THE PARTICIPANT’S
BENEFIT DISTRIBUTION DATE.

 

ARTICLE 7
Termination Benefit

 


7.1                                 TERMINATION BENEFIT.


 


(A)                                  IF A PARTICIPANT EXPERIENCES A SEPARATION
FROM SERVICE THAT DOES NOT QUALIFY AS A RETIREMENT, THE PARTICIPANT SHALL
RECEIVE HIS OR HER VESTED ACCOUNT BALANCE IN THE FORM OF A LUMP SUM PAYMENT (THE
“TERMINATION BENEFIT”), OR IF THE PARTICIPANT HAS COMPLETED 10 OR MORE YEARS OF
SERVICE PURSUANT TO AN ANNUAL INSTALLMENT METHOD OF 5, 10 OR 15 YEARS.


 


(B)                                 A PARTICIPANT MAY CHANGE THE FORM OF PAYMENT
FOR THE TERMINATION BENEFIT BY SUBMITTING AN ELECTION FORM TO THE COMMITTEE IN
ACCORDANCE WITH THE FOLLOWING CRITERIA:


 

(I)            THE ELECTION SHALL NOT TAKE EFFECT UNTIL AT LEAST 12 MONTHS AFTER
THE DATE ON WHICH THE ELECTION IS MADE;

 

(II)           THE NEW BENEFIT DISTRIBUTION DATE FOR THE PARTICIPANT’S
TERMINATION BENEFIT SHALL BE 5 YEARS AFTER THE BENEFIT DISTRIBUTION DATE THAT
WOULD OTHERWISE HAVE BEEN APPLICABLE TO SUCH BENEFIT; AND

 

(III)          THE ELECTION MUST BE MADE AT LEAST 12 MONTHS PRIOR TO THE BENEFIT
DISTRIBUTION DATE THAT WOULD OTHERWISE HAVE BEEN APPLICABLE TO THE PARTICIPANT’S
TERMINATION BENEFIT.

 

For purposes of applying the provisions of this Section 7.1(b), a Participant’s
election to change the form of payment for the Termination Benefit shall not be
considered to be made until the date on which the election becomes irrevocable. 
Such an election shall become irrevocable no later than the date that is 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to the Participant’s Termination Benefit.  Subject to the
requirements of this Section 7.1(b), the Election Form most recently accepted by
the Committee that has become effective shall govern the form of payout of the
Participant’s Termination Benefit.

 

18

--------------------------------------------------------------------------------



 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document


 


(C)                                  A PARTICIPANT’S TERMINATION BENEFIT SHALL
BE CALCULATED AS OF THE CLOSE OF BUSINESS ON OR AROUND THE BENEFIT DISTRIBUTION
DATE FOR SUCH BENEFIT, WHICH SHALL BE (I) THE FIRST DAY AFTER THE END OF THE
6-MONTH PERIOD IMMEDIATELY FOLLOWING THE DATE ON WHICH THE PARTICIPANT
EXPERIENCES SUCH SEPARATION FROM SERVICE IF THE PARTICIPANT IS A SPECIFIED
EMPLOYEE, AND (II) FOR ALL OTHER PARTICIPANTS, THE DATE ON WHICH THE PARTICIPANT
EXPERIENCES A SEPARATION FROM SERVICE.


 


7.2                                 PAYMENT OF TERMINATION BENEFIT.  THE
TERMINATION BENEFIT SHALL BE PAID TO THE PARTICIPANT NO LATER THAN 60 DAYS AFTER
THE PARTICIPANT’S BENEFIT DISTRIBUTION DATE.

 

ARTICLE 8

Disability Benefit

 


8.1                                 DISABILITY BENEFIT. IF A PARTICIPANT BECOMES
DISABLED PRIOR TO THE OCCURRENCE OF A DISTRIBUTION EVENT DESCRIBED IN ARTICLE 5
THROUGH ARTICLE 7, AS APPLICABLE, THE PARTICIPANT SHALL RECEIVE HIS OR HER
VESTED ACCOUNT BALANCE IN THE FORM OF A LUMP SUM PAYMENT (THE “DISABILITY
BENEFIT”) OR PURSUANT TO AN ANNUAL INSTALLMENT METHOD OF 5, 10 OR 15 YEARS.  THE
DISABILITY BENEFIT SHALL BE CALCULATED AS OF THE CLOSE OF BUSINESS ON OR AROUND
THE PARTICIPANT’S BENEFIT DISTRIBUTION DATE FOR SUCH BENEFIT, WHICH SHALL BE THE
DATE ON WHICH THE PARTICIPANT BECOMES DISABLED.


 


8.2                                 PAYMENT OF DISABILITY BENEFIT.


 


(A)                                  A PARTICIPANT, IN CONNECTION WITH HIS OR
HER COMMENCEMENT OF PARTICIPATION IN THE PLAN, SHALL ELECT ON AN ELECTION
FORM TO RECEIVE THE DISABILITY BENEFIT IN A LUMP SUM OR PURSUANT TO AN ANNUAL
INSTALLMENT METHOD OF 5, 10 OR 15 YEARS.  IF A PARTICIPANT DOES NOT MAKE ANY
ELECTION WITH RESPECT TO THE PAYMENT OF THE DISABILITY BENEFIT, THEN SUCH
PARTICIPANT SHALL BE DEEMED TO HAVE ELECTED TO RECEIVE THE DISABILITY BENEFIT AS
A LUMP SUM.


 


(B)                                 A PARTICIPANT MAY CHANGE THE FORM OF PAYMENT
FOR THE DISABILITY BENEFIT BY SUBMITTING AN ELECTION FORM TO THE COMMITTEE IN
ACCORDANCE WITH THE FOLLOWING CRITERIA:


 

(I)            THE ELECTION SHALL NOT TAKE EFFECT UNTIL AT LEAST 12 MONTHS AFTER
THE DATE ON WHICH THE ELECTION IS MADE;

 

(II)           THE NEW BENEFIT DISTRIBUTION DATE FOR THE PARTICIPANT’S
DISABILITY BENEFIT SHALL BE 5 YEARS AFTER THE BENEFIT DISTRIBUTION DATE THAT
WOULD OTHERWISE HAVE BEEN APPLICABLE TO SUCH BENEFIT; AND

 

(III)          THE ELECTION MUST BE MADE AT LEAST 12 MONTHS PRIOR TO THE BENEFIT
DISTRIBUTION DATE THAT WOULD OTHERWISE HAVE BEEN APPLICABLE TO THE PARTICIPANT’S
DISABILITY BENEFIT.

 

For purposes of applying the provisions of this Section 8.2(b), a Participant’s
election to change the form of payment for the Disability Benefit shall not be
considered to be made until the date on which the election becomes irrevocable. 
Such an election shall become irrevocable no later than the date that is 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to the Participant’s Disability Benefit.  Subject

 

19

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 

to the requirements of this Section 8.2(b), the Election Form most recently
accepted by the Committee that has become effective shall govern the form of
payout of the Participant’s Disability Benefit.

 


(C)                                  THE LUMP SUM PAYMENT SHALL BE MADE, OR
INSTALLMENT PAYMENTS SHALL COMMENCE, NO LATER THAN 60 DAYS AFTER THE
PARTICIPANT’S BENEFIT DISTRIBUTION DATE.  REMAINING INSTALLMENTS, IF ANY, SHALL
BE PAID NO LATER THAN 60 DAYS AFTER EACH ANNIVERSARY OF THE PARTICIPANT’S
BENEFIT DISTRIBUTION DATE.

 

ARTICLE 9

Death Benefit

 


9.1                                 DEATH BENEFIT.  IN THE EVENT OF A
PARTICIPANT’S DEATH PRIOR TO THE COMPLETE DISTRIBUTION OF HIS OR HER VESTED
ACCOUNT BALANCE, THE PARTICIPANT’S BENEFICIARY(IES) SHALL RECEIVE THE
PARTICIPANT’S UNPAID VESTED ACCOUNT BALANCE IN A LUMP SUM PAYMENT (THE “DEATH
BENEFIT”).  THE DEATH BENEFIT SHALL BE CALCULATED AS OF THE CLOSE OF BUSINESS ON
OR AROUND THE BENEFIT DISTRIBUTION DATE FOR SUCH BENEFIT, WHICH SHALL BE THE
DATE OF THE PARTICIPANT’S DEATH.


 


9.2                                 PAYMENT OF DEATH BENEFIT.  THE DEATH BENEFIT
SHALL BE PAID TO THE PARTICIPANT’S BENEFICIARY(IES) NO LATER THAN 60 DAYS AFTER
THE PARTICIPANT’S BENEFIT DISTRIBUTION DATE.

 

ARTICLE 10

Beneficiary Designation

 


10.1                           BENEFICIARY.  EACH PARTICIPANT SHALL HAVE THE
RIGHT, AT ANY TIME, TO DESIGNATE HIS OR HER BENEFICIARY(IES) (BOTH PRIMARY AS
WELL AS CONTINGENT) TO RECEIVE ANY BENEFITS PAYABLE UNDER THE PLAN TO A
BENEFICIARY UPON THE DEATH OF A PARTICIPANT.  THE BENEFICIARY DESIGNATED UNDER
THIS PLAN MAY BE THE SAME AS OR DIFFERENT FROM THE BENEFICIARY DESIGNATION UNDER
ANY OTHER PLAN OF AN EMPLOYER IN WHICH THE PARTICIPANT PARTICIPATES.


 


10.2                           BENEFICIARY DESIGNATION; CHANGE; SPOUSAL
CONSENT.  A PARTICIPANT SHALL DESIGNATE HIS OR HER BENEFICIARY BY COMPLETING AND
SIGNING THE BENEFICIARY DESIGNATION FORM, AND RETURNING IT TO THE COMMITTEE OR
ITS DESIGNATED AGENT.  A PARTICIPANT SHALL HAVE THE RIGHT TO CHANGE A
BENEFICIARY BY COMPLETING, SIGNING AND OTHERWISE COMPLYING WITH THE TERMS OF THE
BENEFICIARY DESIGNATION FORM AND THE COMMITTEE’S RULES AND PROCEDURES, AS IN
EFFECT FROM TIME TO TIME.  IF THE PARTICIPANT NAMES SOMEONE OTHER THAN HIS OR
HER SPOUSE AS A BENEFICIARY, THE COMMITTEE MAY, IN ITS SOLE DISCRETION,
DETERMINE THAT SPOUSAL CONSENT IS REQUIRED TO BE PROVIDED IN A FORM DESIGNATED
BY THE COMMITTEE, EXECUTED BY SUCH PARTICIPANT’S SPOUSE AND RETURNED TO THE
COMMITTEE.  UPON THE ACCEPTANCE BY THE COMMITTEE OF A NEW BENEFICIARY
DESIGNATION FORM, ALL BENEFICIARY DESIGNATIONS PREVIOUSLY FILED SHALL BE
CANCELED.  THE COMMITTEE SHALL BE ENTITLED TO RELY ON THE LAST BENEFICIARY
DESIGNATION FORM FILED BY THE PARTICIPANT AND ACCEPTED BY THE COMMITTEE PRIOR TO
HIS OR HER DEATH.


 


10.3                           ACKNOWLEDGMENT.  NO DESIGNATION OR CHANGE IN
DESIGNATION OF A BENEFICIARY SHALL BE EFFECTIVE UNTIL RECEIVED AND ACKNOWLEDGED
IN WRITING BY THE COMMITTEE OR ITS DESIGNATED AGENT.


 


10.4                           NO BENEFICIARY DESIGNATION.  IF A PARTICIPANT
FAILS TO DESIGNATE A BENEFICIARY AS PROVIDED IN SECTIONS 10.1, 10.2 AND 10.3
ABOVE OR, IF ALL DESIGNATED BENEFICIARIES PREDECEASE THE PARTICIPANT

 

20

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 


OR DIE PRIOR TO COMPLETE DISTRIBUTION OF THE PARTICIPANT’S BENEFITS, THEN THE
PARTICIPANT’S DESIGNATED BENEFICIARY SHALL BE DEEMED TO BE HIS OR HER SURVIVING
SPOUSE.  IF THE PARTICIPANT HAS NO SURVIVING SPOUSE, THE BENEFITS REMAINING
UNDER THE PLAN TO BE PAID TO A BENEFICIARY SHALL BE PAYABLE TO THE EXECUTOR OR
PERSONAL REPRESENTATIVE OF THE PARTICIPANT’S ESTATE.


 


10.5                           DOUBT AS TO BENEFICIARY.  IF THE COMMITTEE HAS
ANY DOUBT AS TO THE PROPER BENEFICIARY TO RECEIVE PAYMENTS PURSUANT TO THIS
PLAN, THE COMMITTEE SHALL HAVE THE RIGHT, EXERCISABLE IN ITS DISCRETION, TO
CAUSE THE PARTICIPANT’S EMPLOYER TO WITHHOLD SUCH PAYMENTS UNTIL THIS MATTER IS
RESOLVED TO THE COMMITTEE’S SATISFACTION.


 


10.6                           DISCHARGE OF OBLIGATIONS.  THE PAYMENT OF
BENEFITS UNDER THE PLAN TO A BENEFICIARY SHALL FULLY AND COMPLETELY DISCHARGE
ALL EMPLOYERS AND THE COMMITTEE FROM ALL FURTHER OBLIGATIONS UNDER THIS PLAN
WITH RESPECT TO THE PARTICIPANT, AND THAT PARTICIPANT’S PLAN AGREEMENT SHALL
TERMINATE UPON SUCH FULL PAYMENT OF BENEFITS.

 

ARTICLE 11

Leave of Absence

 


11.1                           PAID LEAVE OF ABSENCE.  IF A PARTICIPANT IS
AUTHORIZED BY THE PARTICIPANT’S EMPLOYER TO TAKE A PAID LEAVE OF ABSENCE FROM
THE EMPLOYMENT OF THE EMPLOYER, AND SUCH LEAVE OF ABSENCE DOES NOT CONSTITUTE A
SEPARATION FROM SERVICE, (A) THE PARTICIPANT SHALL CONTINUE TO BE CONSIDERED
ELIGIBLE FOR THE BENEFITS PROVIDED UNDER THE PLAN, AND (B) THE ANNUAL DEFERRAL
AMOUNT SHALL CONTINUE TO BE WITHHELD DURING SUCH PAID LEAVE OF ABSENCE IN
ACCORDANCE WITH SECTION 3.2.


 


11.2                           UNPAID LEAVE OF ABSENCE.  IF A PARTICIPANT IS
AUTHORIZED BY THE PARTICIPANT’S EMPLOYER TO TAKE AN UNPAID LEAVE OF ABSENCE FROM
THE EMPLOYMENT OF THE EMPLOYER FOR ANY REASON, AND SUCH LEAVE OF ABSENCE DOES
NOT CONSTITUTE A SEPARATION FROM SERVICE, SUCH PARTICIPANT SHALL CONTINUE TO BE
ELIGIBLE FOR THE BENEFITS PROVIDED UNDER THE PLAN.  DURING THE UNPAID LEAVE OF
ABSENCE, THE PARTICIPANT SHALL NOT BE ALLOWED TO MAKE ANY ADDITIONAL DEFERRAL
ELECTIONS.  HOWEVER, IF THE PARTICIPANT RETURNS TO EMPLOYMENT, THE PARTICIPANT
MAY ELECT TO DEFER AN ANNUAL DEFERRAL AMOUNT FOR THE PLAN YEAR FOLLOWING HIS OR
HER RETURN TO EMPLOYMENT AND FOR EVERY PLAN YEAR THEREAFTER WHILE A PARTICIPANT
IN THE PLAN, PROVIDED SUCH DEFERRAL ELECTIONS ARE OTHERWISE ALLOWED AND AN
ELECTION FORM IS DELIVERED TO AND ACCEPTED BY THE COMMITTEE FOR EACH SUCH
ELECTION IN ACCORDANCE WITH SECTION 3.2 ABOVE.

 

ARTICLE 12

Termination of Plan, Amendment or Modification

 


12.1                           TERMINATION OF PLAN.  ALTHOUGH EACH EMPLOYER
ANTICIPATES THAT IT WILL CONTINUE THE PLAN FOR AN INDEFINITE PERIOD OF TIME,
THERE IS NO GUARANTEE THAT ANY EMPLOYER WILL CONTINUE THE PLAN OR WILL NOT
TERMINATE THE PLAN AT ANY TIME IN THE FUTURE.  ACCORDINGLY, EACH EMPLOYER
RESERVES THE RIGHT TO TERMINATE THE PLAN WITH RESPECT TO ALL OF ITS
PARTICIPANTS.  IN THE EVENT OF A PLAN TERMINATION NO NEW DEFERRAL ELECTIONS
SHALL BE PERMITTED FOR THE AFFECTED PARTICIPANTS AND SUCH PARTICIPANTS SHALL NO
LONGER BE ELIGIBLE TO RECEIVE NEW COMPANY CONTRIBUTIONS.  HOWEVER, AFTER THE
PLAN TERMINATION THE ACCOUNT BALANCES OF SUCH PARTICIPANTS SHALL CONTINUE TO BE
CREDITED WITH ANNUAL DEFERRAL AMOUNTS ATTRIBUTABLE TO A DEFERRAL ELECTION THAT
WAS IN EFFECT PRIOR TO THE PLAN TERMINATION TO THE EXTENT DEEMED NECESSARY TO
COMPLY WITH CODE SECTION 409A AND RELATED TREASURY REGULATIONS,

 

21

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 


AND ADDITIONAL AMOUNTS SHALL CONTINUE TO CREDITED OR DEBITED TO SUCH
PARTICIPANTS’ ACCOUNT BALANCES PURSUANT TO SECTION 3.7.  THE MEASUREMENT FUNDS
AVAILABLE TO PARTICIPANTS FOLLOWING THE TERMINATION OF THE PLAN SHALL BE
COMPARABLE IN NUMBER AND TYPE TO THOSE MEASUREMENT FUNDS AVAILABLE TO
PARTICIPANTS IN THE PLAN YEAR PRECEDING THE PLAN YEAR IN WHICH THE PLAN
TERMINATION IS EFFECTIVE.  IN ADDITION, FOLLOWING A PLAN TERMINATION,
PARTICIPANT ACCOUNT BALANCES SHALL REMAIN IN THE PLAN AND SHALL NOT BE
DISTRIBUTED UNTIL SUCH AMOUNTS BECOME ELIGIBLE FOR DISTRIBUTION IN ACCORDANCE
WITH THE OTHER APPLICABLE PROVISIONS OF THE PLAN.  NOTWITHSTANDING THE PRECEDING
SENTENCE, TO THE EXTENT PERMITTED BY TREAS. REG. §1.409A-3(J)(4)(IX), THE
EMPLOYER MAY PROVIDE THAT UPON TERMINATION OF THE PLAN, ALL ACCOUNT BALANCES OF
THE PARTICIPANTS SHALL BE DISTRIBUTED, SUBJECT TO AND IN ACCORDANCE WITH ANY
RULES ESTABLISHED BY SUCH EMPLOYER DEEMED NECESSARY TO COMPLY WITH THE
APPLICABLE REQUIREMENTS AND LIMITATIONS OF TREAS. REG. §1.409A-3(J)(4)(IX).


 


12.2                           AMENDMENT.  ANY EMPLOYER MAY, AT ANY TIME, AMEND
OR MODIFY THE PLAN IN WHOLE OR IN PART WITH RESPECT TO THAT EMPLOYER. 
NOTWITHSTANDING THE FOREGOING, (I) NO AMENDMENT OR MODIFICATION SHALL BE
EFFECTIVE TO DECREASE THE VALUE OF A PARTICIPANT’S VESTED ACCOUNT BALANCE IN
EXISTENCE AT THE TIME THE AMENDMENT OR MODIFICATION IS MADE.


 


12.3                           PLAN AGREEMENT.  DESPITE THE PROVISIONS OF
SECTIONS 12.1, IF A PARTICIPANT’S PLAN AGREEMENT CONTAINS BENEFITS OR
LIMITATIONS THAT ARE NOT IN THIS PLAN DOCUMENT, THE EMPLOYER MAY ONLY AMEND OR
TERMINATE SUCH PROVISIONS WITH THE WRITTEN CONSENT OF THE PARTICIPANT.


 


12.4                           EFFECT OF PAYMENT.  THE FULL PAYMENT OF THE
PARTICIPANT’S VESTED ACCOUNT BALANCE IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF THE PLAN SHALL COMPLETELY DISCHARGE ALL OBLIGATIONS TO A
PARTICIPANT AND HIS OR HER DESIGNATED BENEFICIARIES UNDER THIS PLAN, AND THE
PARTICIPANT’S PLAN AGREEMENT SHALL TERMINATE.

 

ARTICLE 13

Administration

 


13.1                           COMMITTEE DUTIES.  EXCEPT AS OTHERWISE PROVIDED
IN THIS ARTICLE 13, THIS PLAN SHALL BE ADMINISTERED BY A COMMITTEE, WHICH SHALL
CONSIST OF THE BOARD, OR SUCH COMMITTEE AS THE BOARD SHALL APPOINT.  MEMBERS OF
THE COMMITTEE MAY BE PARTICIPANTS UNDER THIS PLAN.  THE COMMITTEE SHALL ALSO
HAVE THE DISCRETION AND AUTHORITY TO (A) MAKE, AMEND, INTERPRET, AND ENFORCE ALL
APPROPRIATE RULES AND REGULATIONS FOR THE ADMINISTRATION OF THIS PLAN, AND
(B) DECIDE OR RESOLVE ANY AND ALL QUESTIONS, INCLUDING BENEFIT ENTITLEMENT
DETERMINATIONS AND INTERPRETATIONS OF THIS PLAN, AS MAY ARISE IN CONNECTION WITH
THE PLAN.  ANY INDIVIDUAL SERVING ON THE COMMITTEE WHO IS A PARTICIPANT SHALL
NOT VOTE OR ACT ON ANY MATTER RELATING SOLELY TO HIMSELF OR HERSELF.  WHEN
MAKING A DETERMINATION OR CALCULATION, THE COMMITTEE SHALL BE ENTITLED TO RELY
ON INFORMATION FURNISHED BY A PARTICIPANT OR THE COMPANY.


 


13.2                           ADMINISTRATION UPON CHANGE IN CONTROL. WITHIN 120
DAYS FOLLOWING A CHANGE IN CONTROL, THE INDIVIDUALS WHO COMPRISED THE COMMITTEE
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL (WHETHER OR NOT SUCH INDIVIDUALS ARE
MEMBERS OF THE COMMITTEE FOLLOWING THE CHANGE IN CONTROL) MAY, BY WRITTEN
CONSENT OF THE MAJORITY OF SUCH INDIVIDUALS, APPOINT AN INDEPENDENT THIRD PARTY
ADMINISTRATOR (THE “ADMINISTRATOR”) TO PERFORM ANY OR ALL OF THE COMMITTEE’S
DUTIES DESCRIBED IN SECTION 13.1 ABOVE, INCLUDING WITHOUT LIMITATION, THE POWER
TO DETERMINE ANY QUESTIONS ARISING IN CONNECTION WITH THE ADMINISTRATION OR
INTERPRETATION OF THE PLAN, AND THE POWER TO MAKE BENEFIT

 

22

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 


ENTITLEMENT DETERMINATIONS.  UPON AND AFTER THE EFFECTIVE DATE OF SUCH
APPOINTMENT, (A) THE COMPANY MUST PAY ALL REASONABLE ADMINISTRATIVE EXPENSES AND
FEES OF THE ADMINISTRATOR, AND (B) THE ADMINISTRATOR MAY ONLY BE TERMINATED WITH
THE WRITTEN CONSENT OF THE MAJORITY OF PARTICIPANTS WITH AN ACCOUNT BALANCE IN
THE PLAN AS OF THE DATE OF SUCH PROPOSED TERMINATION.


 


13.3                           AGENTS. IN THE ADMINISTRATION OF THIS PLAN, THE
COMMITTEE OR THE ADMINISTRATOR, AS APPLICABLE, MAY, FROM TIME TO TIME, EMPLOY
AGENTS AND DELEGATE TO THEM SUCH ADMINISTRATIVE DUTIES AS IT SEES FIT (INCLUDING
ACTING THROUGH A DULY APPOINTED REPRESENTATIVE) AND MAY FROM TIME TO TIME
CONSULT WITH COUNSEL.


 


13.4                           BINDING EFFECT OF DECISIONS.  THE DECISION OR
ACTION OF THE COMMITTEE OR ADMINISTRATOR, AS APPLICABLE, WITH RESPECT TO ANY
QUESTION ARISING OUT OF OR IN CONNECTION WITH THE ADMINISTRATION, INTERPRETATION
AND APPLICATION OF THE PLAN AND THE RULES AND REGULATIONS PROMULGATED HEREUNDER
SHALL BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PERSONS HAVING ANY INTEREST
IN THE PLAN.


 


13.5                           INDEMNITY OF COMMITTEE.  ALL EMPLOYERS SHALL
INDEMNIFY AND HOLD HARMLESS THE MEMBERS OF THE COMMITTEE, ANY EMPLOYEE TO WHOM
THE DUTIES OF THE COMMITTEE MAY BE DELEGATED, AND THE ADMINISTRATOR AGAINST ANY
AND ALL CLAIMS, LOSSES, DAMAGES, EXPENSES OR LIABILITIES ARISING FROM ANY ACTION
OR FAILURE TO ACT WITH RESPECT TO THIS PLAN, EXCEPT IN THE CASE OF WILLFUL
MISCONDUCT BY THE COMMITTEE, ANY OF ITS MEMBERS, ANY SUCH EMPLOYEE OR THE
ADMINISTRATOR.


 


13.6                           EMPLOYER INFORMATION.  TO ENABLE THE COMMITTEE
AND/OR ADMINISTRATOR TO PERFORM ITS FUNCTIONS, THE COMPANY AND EACH EMPLOYER
SHALL SUPPLY FULL AND TIMELY INFORMATION TO THE COMMITTEE AND/OR ADMINISTRATOR,
AS THE CASE MAY BE, ON ALL MATTERS RELATING TO THE PLAN, THE TRUST, THE
PARTICIPANTS AND THEIR BENEFICIARIES, THE ACCOUNT BALANCES OF THE PARTICIPANTS,
THE COMPENSATION OF ITS PARTICIPANTS, THE DATE AND CIRCUMSTANCES OF THE
SEPARATION FROM SERVICE, DISABILITY OR DEATH OF ITS PARTICIPANTS, AND SUCH OTHER
PERTINENT INFORMATION AS THE COMMITTEE OR ADMINISTRATOR MAY REASONABLY REQUIRE.


 


13.7                           DEMINIMUS DISTRIBUTION.  NOTWITHSTANDING THE
DISTRIBUTION PROVISIONS SET FORTH IN ARTICLES 5, 6, 7 AND 8, IF THE
PARTICIPANT’S ACCOUNT BALANCE IS EQUAL TO OR LESS THAN $10,000 UPON A CHANGE IN
CONTROL, UPON A SEPARATION FROM SERVICE (WHETHER IT QUALIFIES AS RETIREMENT OR
TERMINATION) OR UPON BECOMING DISABLED, THE PARTICIPANT SHALL RECEIVE HIS OR HER
VESTED ACCOUNT BALANCE IN THE FORM OF A LUMP SUM PAYMENT (“DEMINIMUS
DISTRIBUTION”).  THE DEMINIMUS DISTRIBUTION SHALL BE CALCULATED AS OF THE CLOSE
OF BUSINESS ON OR AROUND THE PARTICIPANT’S BENEFIT DISTRIBUTION DATE FOR SUCH
BENEFIT, WHICH SHALL BE THE DATE ON WHICH THE CHANGE IN CONTROL OCCURS OR THE
PARTICIPANT EXPERIENCES THE SEPARATION FROM SERVICE OR BECOMES DISABLED,
WHICHEVER OCCURS FIRST.

 

ARTICLE 14

Other Benefits, Agreements, and Payment Conditions

 


14.1                           COORDINATION WITH OTHER BENEFITS.  THE BENEFITS
PROVIDED FOR A PARTICIPANT AND PARTICIPANT’S BENEFICIARY UNDER THE PLAN ARE IN
ADDITION TO ANY OTHER BENEFITS AVAILABLE TO SUCH PARTICIPANT UNDER ANY OTHER
PLAN OR PROGRAM FOR EMPLOYEES OF THE PARTICIPANT’S EMPLOYER.  THE PLAN SHALL
SUPPLEMENT AND SHALL NOT SUPERSEDE, MODIFY OR AMEND ANY OTHER SUCH PLAN OR
PROGRAM EXCEPT AS MAY OTHERWISE BE EXPRESSLY PROVIDED.

 

23

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan


MASTER PLAN DOCUMENT


 


14.2                         DELAYED PAYMENT FOR CERTAIN PURPOSES.         THE
COMPANY MAY DELAY THE PAYMENT OF ALL OR A PORTION OF AN ACCOUNT BALANCE WHERE
THE PARTICIPANT’S EMPLOYER REASONABLY ANTICIPATES THAT (1) A DEDUCTION WITH
RESPECT TO THE PAYMENT WILL BE LIMITED/ELIMINATED BY APPLICATION OF CODE
SECTION 162(M); AND (2) (3) THE PAYMENT WOULD VIOLATE FEDERAL SECURITIES LAW OR
OTHER APPLICABLE LAW.  IN SUCH EVENT, THE PAYMENT WILL BE MADE AT THE EARLIEST
DATE ON WHICH THE EMPLOYER BELIEVES THE DEDUCTION WOULD NOT BE
LIMITED/ELIMINATED OR ONE DAY AFTER THE DATE ON WHICH THE PARTICIPANT SEPARATES
FROM SERVICE, SUBJECT TO CODE SECTION 409A LIMITATIONS, OR THE EARLIEST DATE
THAT THE EMPLOYER REASONABLY ANTICIPATES THAT THE PAYMENT WOULD NOT RESULT IN A
VIOLATION OF FEDERAL SECURITIES LAW OR OTHER APPLICABLE LAW, RESPECTIVELY.


 


ARTICLE 15
CLAIMS PROCEDURES


 


15.1                         PRESENTATION OF CLAIM.  ANY PARTICIPANT OR
BENEFICIARY OF A DECEASED PARTICIPANT (SUCH PARTICIPANT OR BENEFICIARY BEING
REFERRED TO BELOW AS A “CLAIMANT”) MAY DELIVER TO THE COMMITTEE A WRITTEN CLAIM
FOR A DETERMINATION WITH RESPECT TO THE AMOUNTS DISTRIBUTABLE TO SUCH CLAIMANT
FROM THE PLAN.  IF SUCH A CLAIM RELATES TO THE CONTENTS OF A NOTICE RECEIVED BY
THE CLAIMANT, THE CLAIM MUST BE MADE WITHIN 60 DAYS AFTER SUCH NOTICE WAS
RECEIVED BY THE CLAIMANT.  ALL OTHER CLAIMS MUST BE MADE WITHIN 180 DAYS OF THE
DATE ON WHICH THE EVENT THAT CAUSED THE CLAIM TO ARISE OCCURRED.  THE CLAIM MUST
STATE WITH PARTICULARITY THE DETERMINATION DESIRED BY THE CLAIMANT.


 


15.2                         NOTIFICATION OF DECISION.  THE COMMITTEE SHALL
CONSIDER A CLAIMANT’S CLAIM WITHIN A REASONABLE TIME, BUT NO LATER THAN 90 DAYS
AFTER RECEIVING THE CLAIM.  IF THE COMMITTEE DETERMINES THAT SPECIAL
CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME FOR PROCESSING THE CLAIM, WRITTEN
NOTICE OF THE EXTENSION SHALL BE FURNISHED TO THE CLAIMANT PRIOR TO THE
TERMINATION OF THE INITIAL 90 DAY PERIOD.  IN NO EVENT SHALL SUCH EXTENSION
EXCEED A PERIOD OF 90 DAYS FROM THE END OF THE INITIAL PERIOD.  THE EXTENSION
NOTICE SHALL INDICATE THE SPECIAL CIRCUMSTANCES REQUIRING AN EXTENSION OF TIME
AND THE DATE BY WHICH THE COMMITTEE EXPECTS TO RENDER THE BENEFIT
DETERMINATION.  THE COMMITTEE SHALL NOTIFY THE CLAIMANT IN WRITING:


 


(A)                                  THAT THE CLAIMANT’S REQUESTED DETERMINATION
HAS BEEN MADE, AND THAT THE CLAIM HAS BEEN ALLOWED IN FULL; OR


 


(B)                                 THAT THE COMMITTEE HAS REACHED A CONCLUSION
CONTRARY, IN WHOLE OR IN PART, TO THE CLAIMANT’S REQUESTED DETERMINATION, AND
SUCH NOTICE MUST SET FORTH IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE
CLAIMANT:


 

(I)                                     THE SPECIFIC REASON(S) FOR THE DENIAL OF
THE CLAIM, OR ANY PART OF IT;

 

(II)                                 SPECIFIC REFERENCE(S) TO PERTINENT
PROVISIONS OF THE PLAN UPON WHICH SUCH DENIAL WAS BASED;

 

(III)                             A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR
INFORMATION NECESSARY FOR THE CLAIMANT TO PERFECT THE CLAIM, AND AN EXPLANATION
OF WHY SUCH MATERIAL OR INFORMATION IS NECESSARY;

 

(IV)                              AN EXPLANATION OF THE CLAIM REVIEW PROCEDURE
SET FORTH IN SECTION 15.3 BELOW; AND

 

24

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

MASTER PLAN DOCUMENT

 

(V)                                 A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING
A CIVIL ACTION UNDER ERISA SECTION 502(A) FOLLOWING AN ADVERSE BENEFIT
DETERMINATION ON REVIEW.

 


15.3                         REVIEW OF A DENIED CLAIM.  ON OR BEFORE 60 DAYS
AFTER RECEIVING A NOTICE FROM THE COMMITTEE THAT A CLAIM HAS BEEN DENIED, IN
WHOLE OR IN PART, A CLAIMANT (OR THE CLAIMANT’S DULY AUTHORIZED REPRESENTATIVE)
MAY FILE WITH THE COMMITTEE A WRITTEN REQUEST FOR A REVIEW OF THE DENIAL OF THE
CLAIM.  THE CLAIMANT (OR THE CLAIMANT’S DULY AUTHORIZED REPRESENTATIVE):


 


(A)                                  MAY, UPON REQUEST AND FREE OF CHARGE, HAVE
REASONABLE ACCESS TO, AND COPIES OF, ALL DOCUMENTS, RECORDS AND OTHER
INFORMATION RELEVANT (AS DEFINED IN APPLICABLE ERISA REGULATIONS) TO THE CLAIM
FOR BENEFITS;


 


(B)                                 MAY SUBMIT WRITTEN COMMENTS OR OTHER
DOCUMENTS; AND/OR


 


(C)                                  MAY REQUEST A HEARING, WHICH THE COMMITTEE,
IN ITS SOLE DISCRETION, MAY GRANT.


 


15.4                         DECISION ON REVIEW.  THE COMMITTEE SHALL RENDER ITS
DECISION ON REVIEW PROMPTLY, AND NO LATER THAN 60 DAYS AFTER THE COMMITTEE
RECEIVES THE CLAIMANT’S WRITTEN REQUEST FOR A REVIEW OF THE DENIAL OF THE
CLAIM.  IF THE COMMITTEE DETERMINES THAT SPECIAL CIRCUMSTANCES REQUIRE AN
EXTENSION OF TIME FOR PROCESSING THE CLAIM, WRITTEN NOTICE OF THE EXTENSION
SHALL BE FURNISHED TO THE CLAIMANT PRIOR TO THE TERMINATION OF THE INITIAL 60
DAY PERIOD.  IN NO EVENT SHALL SUCH EXTENSION EXCEED A PERIOD OF 60 DAYS FROM
THE END OF THE INITIAL PERIOD.  THE EXTENSION NOTICE SHALL INDICATE THE SPECIAL
CIRCUMSTANCES REQUIRING AN EXTENSION OF TIME AND THE DATE BY WHICH THE COMMITTEE
EXPECTS TO RENDER THE BENEFIT DETERMINATION.  IN RENDERING ITS DECISION, THE
COMMITTEE SHALL TAKE INTO ACCOUNT ALL COMMENTS, DOCUMENTS, RECORDS AND OTHER
INFORMATION SUBMITTED BY THE CLAIMANT RELATING TO THE CLAIM, WITHOUT REGARD TO
WHETHER SUCH INFORMATION WAS SUBMITTED OR CONSIDERED IN THE INITIAL BENEFIT
DETERMINATION.  THE DECISION MUST BE WRITTEN IN A MANNER CALCULATED TO BE
UNDERSTOOD BY THE CLAIMANT, AND IT MUST CONTAIN:


 


(A)                                  SPECIFIC REASONS FOR THE DECISION;


 


(B)                                 SPECIFIC REFERENCE(S) TO THE PERTINENT PLAN
PROVISIONS UPON WHICH THE DECISION WAS BASED;


 


(C)                                  A STATEMENT THAT THE CLAIMANT IS ENTITLED
TO RECEIVE, UPON REQUEST AND FREE OF CHARGE, REASONABLE ACCESS TO AND COPIES OF,
ALL DOCUMENTS, RECORDS AND OTHER INFORMATION RELEVANT (AS DEFINED IN APPLICABLE
ERISA REGULATIONS) TO THE CLAIMANT’S CLAIM FOR BENEFITS; AND


 


(D)                                 A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING
A CIVIL ACTION UNDER ERISA SECTION 502(A).


 


15.5                         LEGAL ACTION.  A CLAIMANT’S COMPLIANCE WITH THE
FOREGOING PROVISIONS OF THIS ARTICLE 15 IS A MANDATORY PREREQUISITE TO A
CLAIMANT’S RIGHT TO COMMENCE ANY LEGAL ACTION WITH RESPECT TO ANY CLAIM FOR
BENEFITS UNDER THIS PLAN.


 


ARTICLE 16
TRUST


 


16.1                         ESTABLISHMENT OF THE TRUST.  IN ORDER TO PROVIDE
ASSETS FROM WHICH TO FULFILL ITS OBLIGATIONS TO THE PARTICIPANTS AND THEIR
BENEFICIARIES UNDER THE PLAN, THE COMPANY MAY ESTABLISH A TRUST BY A


 


25

--------------------------------------------------------------------------------



 

Amended and Restated SI International Deferred Compensation Plan


MASTER PLAN DOCUMENT


 


TRUST AGREEMENT WITH A THIRD PARTY, THE TRUSTEE, TO WHICH EACH EMPLOYER MAY, IN
ITS DISCRETION, CONTRIBUTE CASH OR OTHER PROPERTY, INCLUDING SECURITIES ISSUED
BY THE COMPANY, TO PROVIDE FOR THE BENEFIT PAYMENTS UNDER THE PLAN (THE
“TRUST”).


 


16.2                         INTERRELATIONSHIP OF THE PLAN AND THE TRUST.  THE
PROVISIONS OF THE PLAN AND THE PLAN AGREEMENT SHALL GOVERN THE RIGHTS OF A
PARTICIPANT TO RECEIVE DISTRIBUTIONS PURSUANT TO THE PLAN.  THE PROVISIONS OF
THE TRUST SHALL GOVERN THE RIGHTS OF THE EMPLOYERS, PARTICIPANTS AND THE
CREDITORS OF THE EMPLOYERS TO THE ASSETS TRANSFERRED TO THE TRUST.  EACH
EMPLOYER SHALL AT ALL TIMES REMAIN LIABLE TO CARRY OUT ITS OBLIGATIONS UNDER THE
PLAN.


 


16.3                         DISTRIBUTIONS FROM THE TRUST.  EACH EMPLOYER’S
OBLIGATIONS UNDER THE PLAN MAY BE SATISFIED WITH TRUST ASSETS DISTRIBUTED
PURSUANT TO THE TERMS OF THE TRUST, AND ANY SUCH DISTRIBUTION SHALL REDUCE THE
EMPLOYER’S OBLIGATIONS UNDER THIS PLAN.


 


ARTICLE 17
MISCELLANEOUS


 


17.1                         STATUS OF PLAN.  THE PLAN IS INTENDED TO BE A PLAN
THAT IS NOT QUALIFIED WITHIN THE MEANING OF CODE SECTION 401(A) AND THAT “IS
UNFUNDED AND IS MAINTAINED BY AN EMPLOYER PRIMARILY FOR THE PURPOSE OF PROVIDING
DEFERRED COMPENSATION FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED
EMPLOYEES” WITHIN THE MEANING OF ERISA SECTIONS 201(2), 301(A)(3) AND
401(A)(1).  THE PLAN SHALL BE ADMINISTERED AND INTERPRETED (A) TO THE EXTENT
POSSIBLE IN A MANNER CONSISTENT WITH THE INTENT DESCRIBED IN THE PRECEDING
SENTENCE, AND (B) IN ACCORDANCE WITH CODE SECTION 409A AND RELATED TREASURY
GUIDANCE AND REGULATIONS.


 


17.2                         UNSECURED GENERAL CREDITOR.  PARTICIPANTS AND THEIR
BENEFICIARIES, HEIRS, SUCCESSORS AND ASSIGNS SHALL HAVE NO LEGAL OR EQUITABLE
RIGHTS, INTERESTS OR CLAIMS IN ANY PROPERTY OR ASSETS OF AN EMPLOYER.  FOR
PURPOSES OF THE PAYMENT OF BENEFITS UNDER THIS PLAN, ANY AND ALL OF AN
EMPLOYER’S ASSETS SHALL BE, AND REMAIN, THE GENERAL, UNPLEDGED UNRESTRICTED
ASSETS OF THE EMPLOYER.  AN EMPLOYER’S OBLIGATION UNDER THE PLAN SHALL BE MERELY
THAT OF AN UNFUNDED AND UNSECURED PROMISE TO PAY MONEY IN THE FUTURE.


 


17.3                         EMPLOYER’S LIABILITY.  AN EMPLOYER’S LIABILITY FOR
THE PAYMENT OF BENEFITS SHALL BE DEFINED ONLY BY THE PLAN AND THE PLAN
AGREEMENT, AS ENTERED INTO BETWEEN THE EMPLOYER AND A PARTICIPANT.  AN EMPLOYER
SHALL HAVE NO OBLIGATION TO A PARTICIPANT UNDER THE PLAN EXCEPT AS EXPRESSLY
PROVIDED IN THE PLAN AND HIS OR HER PLAN AGREEMENT.


 


17.4                         NONASSIGNABILITY.  NEITHER A PARTICIPANT NOR ANY
OTHER PERSON SHALL HAVE ANY RIGHT TO COMMUTE, SELL, ASSIGN, TRANSFER, PLEDGE,
ANTICIPATE, MORTGAGE OR OTHERWISE ENCUMBER, TRANSFER, HYPOTHECATE, ALIENATE OR
CONVEY IN ADVANCE OF ACTUAL RECEIPT, THE AMOUNTS, IF ANY, PAYABLE HEREUNDER, OR
ANY PART THEREOF, WHICH ARE, AND ALL RIGHTS TO WHICH ARE EXPRESSLY DECLARED TO
BE, UNASSIGNABLE AND NON-TRANSFERABLE.  NO PART OF THE AMOUNTS PAYABLE SHALL,
PRIOR TO ACTUAL PAYMENT, BE SUBJECT TO SEIZURE, ATTACHMENT, GARNISHMENT OR
SEQUESTRATION FOR THE PAYMENT OF ANY DEBTS, JUDGMENTS, ALIMONY OR SEPARATE
MAINTENANCE OWED BY A PARTICIPANT OR ANY OTHER PERSON, BE TRANSFERABLE BY
OPERATION OF LAW IN THE EVENT OF A PARTICIPANT’S OR ANY OTHER PERSON’S
BANKRUPTCY OR INSOLVENCY OR BE TRANSFERABLE TO A SPOUSE AS A RESULT OF A
PROPERTY SETTLEMENT OR OTHERWISE.


 


26

--------------------------------------------------------------------------------



 

Amended and Restated SI International Deferred Compensation Plan


MASTER PLAN DOCUMENT


 


17.5                         NOT A CONTRACT OF EMPLOYMENT.  THE TERMS AND
CONDITIONS OF THIS PLAN SHALL NOT BE DEEMED TO CONSTITUTE A CONTRACT OF
EMPLOYMENT BETWEEN ANY EMPLOYER AND THE PARTICIPANT.  SUCH EMPLOYMENT IS HEREBY
ACKNOWLEDGED TO BE AN “AT WILL” EMPLOYMENT RELATIONSHIP THAT CAN BE TERMINATED
AT ANY TIME FOR ANY REASON, OR NO REASON, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE, UNLESS EXPRESSLY PROVIDED IN A WRITTEN EMPLOYMENT AGREEMENT. 
NOTHING IN THIS PLAN SHALL BE DEEMED TO GIVE A PARTICIPANT THE RIGHT TO BE
RETAINED IN THE SERVICE OF ANY EMPLOYER, EITHER AS AN EMPLOYEE OR A DIRECTOR, OR
TO INTERFERE WITH THE RIGHT OF ANY EMPLOYER TO DISCIPLINE OR DISCHARGE THE
PARTICIPANT AT ANY TIME.


 


17.6                         FURNISHING INFORMATION.  A PARTICIPANT OR HIS OR
HER BENEFICIARY WILL COOPERATE WITH THE COMMITTEE BY FURNISHING ANY AND ALL
INFORMATION REQUESTED BY THE COMMITTEE AND TAKE SUCH OTHER ACTIONS AS MAY BE
REQUESTED IN ORDER TO FACILITATE THE ADMINISTRATION OF THE PLAN AND THE PAYMENTS
OF BENEFITS HEREUNDER, INCLUDING BUT NOT LIMITED TO TAKING SUCH PHYSICAL
EXAMINATIONS AS THE COMMITTEE MAY DEEM NECESSARY.


 


17.7                         TERMS.  WHENEVER ANY WORDS ARE USED HEREIN IN THE
MASCULINE, THEY SHALL BE CONSTRUED AS THOUGH THEY WERE IN THE FEMININE IN ALL
CASES WHERE THEY WOULD SO APPLY; AND WHENEVER ANY WORDS ARE USED HEREIN IN THE
SINGULAR OR IN THE PLURAL, THEY SHALL BE CONSTRUED AS THOUGH THEY WERE USED IN
THE PLURAL OR THE SINGULAR, AS THE CASE MAY BE, IN ALL CASES WHERE THEY WOULD SO
APPLY.


 


17.8                         CAPTIONS.  THE CAPTIONS OF THE ARTICLES, SECTIONS
AND PARAGRAPHS OF THIS PLAN ARE FOR CONVENIENCE ONLY AND SHALL NOT CONTROL OR
AFFECT THE MEANING OR CONSTRUCTION OF ANY OF ITS PROVISIONS.


 


17.9                         GOVERNING LAW.  SUBJECT TO ERISA, THE PROVISIONS OF
THIS PLAN SHALL BE CONSTRUED AND INTERPRETED ACCORDING TO THE INTERNAL LAWS OF
THE COMMONWEALTH OF VIRGINIA WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.


 


17.10                   NOTICE.  ANY NOTICE OR FILING REQUIRED OR PERMITTED TO
BE GIVEN TO THE COMMITTEE UNDER THIS PLAN SHALL BE SUFFICIENT IF IN WRITING AND
HAND-DELIVERED, OR SENT BY REGISTERED OR CERTIFIED MAIL, TO THE ADDRESS BELOW:


 

SI International, Inc.
Attn:  VP of Human Resources
12012 Sunset Hills Road, Suite 800
Reston, VA 20190-5869

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 


17.11                   SUCCESSORS.  THE PROVISIONS OF THIS PLAN SHALL BIND AND
INURE TO THE BENEFIT OF THE PARTICIPANT’S EMPLOYER AND ITS SUCCESSORS AND
ASSIGNS AND THE PARTICIPANT AND THE PARTICIPANT’S DESIGNATED BENEFICIARIES.


 


27

--------------------------------------------------------------------------------



 

Amended and Restated SI International Deferred Compensation Plan


MASTER PLAN DOCUMENT


 


17.12                   SPOUSE’S INTEREST.  THE INTEREST IN THE BENEFITS
HEREUNDER OF A SPOUSE OF A PARTICIPANT WHO HAS PREDECEASED THE PARTICIPANT SHALL
AUTOMATICALLY PASS TO THE PARTICIPANT AND SHALL NOT BE TRANSFERABLE BY SUCH
SPOUSE IN ANY MANNER, INCLUDING BUT NOT LIMITED TO SUCH SPOUSE’S WILL, NOR SHALL
SUCH INTEREST PASS UNDER THE LAWS OF INTESTATE SUCCESSION.


 


17.13                   VALIDITY.  IN CASE ANY PROVISION OF THIS PLAN SHALL BE
ILLEGAL OR INVALID FOR ANY REASON, SAID ILLEGALITY OR INVALIDITY SHALL NOT
AFFECT THE REMAINING PARTS HEREOF, BUT THIS PLAN SHALL BE CONSTRUED AND ENFORCED
AS IF SUCH ILLEGAL OR INVALID PROVISION HAD NEVER BEEN INSERTED HEREIN.


 


17.14                   INCOMPETENT.  IF THE COMMITTEE DETERMINES IN ITS
DISCRETION THAT A BENEFIT UNDER THIS PLAN IS TO BE PAID TO A MINOR, A PERSON
DECLARED INCOMPETENT OR TO A PERSON INCAPABLE OF HANDLING THE DISPOSITION OF
THAT PERSON’S PROPERTY, THE COMMITTEE MAY DIRECT PAYMENT OF SUCH BENEFIT TO THE
GUARDIAN, LEGAL REPRESENTATIVE OR PERSON HAVING THE CARE AND CUSTODY OF SUCH
MINOR, INCOMPETENT OR INCAPABLE PERSON.  THE COMMITTEE MAY REQUIRE PROOF OF
MINORITY, INCOMPETENCE, INCAPACITY OR GUARDIANSHIP, AS IT MAY DEEM APPROPRIATE
PRIOR TO DISTRIBUTION OF THE BENEFIT.  ANY PAYMENT OF A BENEFIT SHALL BE A
PAYMENT FOR THE ACCOUNT OF THE PARTICIPANT AND THE PARTICIPANT’S BENEFICIARY, AS
THE CASE MAY BE, AND SHALL BE A COMPLETE DISCHARGE OF ANY LIABILITY UNDER THE
PLAN FOR SUCH PAYMENT AMOUNT.


 


17.15                   DOMESTIC RELATIONS ORDERS.  IF NECESSARY TO COMPLY WITH
A DOMESTIC RELATIONS ORDER, AS DEFINED IN CODE SECTION 414(P)(1)(B), PURSUANT TO
WHICH A COURT HAS DETERMINED THAT A SPOUSE OR FORMER SPOUSE OF A PARTICIPANT HAS
AN INTEREST IN THE PARTICIPANT’S BENEFITS UNDER THE PLAN, THE COMMITTEE SHALL
HAVE THE RIGHT TO IMMEDIATELY DISTRIBUTE THE SPOUSE’S OR FORMER SPOUSE’S
INTEREST IN THE PARTICIPANT’S BENEFITS UNDER THE PLAN TO SUCH SPOUSE OR FORMER
SPOUSE.


 


17.16                   DISTRIBUTION IN THE EVENT OF INCOME INCLUSION UNDER CODE
SECTION 409A.  IF ANY PORTION OF A PARTICIPANT’S ACCOUNT BALANCE UNDER THIS PLAN
IS REQUIRED TO BE INCLUDED IN INCOME BY THE PARTICIPANT PRIOR TO RECEIPT DUE TO
A FAILURE OF THIS PLAN TO COMPLY WITH THE REQUIREMENTS OF CODE SECTION 409A AND
RELATED TREASURY REGULATIONS, THE COMMITTEE MAY DETERMINE THAT SUCH PARTICIPANT
SHALL RECEIVE A DISTRIBUTION FROM THE PLAN IN AN AMOUNT EQUAL TO THE LESSER OF
(I) THE PORTION OF HIS OR HER ACCOUNT BALANCE REQUIRED TO BE INCLUDED IN INCOME
AS A RESULT OF THE FAILURE OF THE PLAN TO COMPLY WITH THE REQUIREMENTS OF CODE
SECTION 409A AND RELATED TREASURY REGULATIONS, OR (II) THE UNPAID VESTED ACCOUNT
BALANCE.


 


17.17                   DEDUCTION LIMITATION ON BENEFIT PAYMENTS.  IF AN
EMPLOYER REASONABLY ANTICIPATES THAT THE EMPLOYER’S DEDUCTION WITH RESPECT TO
ANY DISTRIBUTION FROM THIS PLAN WOULD BE LIMITED OR ELIMINATED BY APPLICATION OF
CODE SECTION 162(M), THEN TO THE EXTENT PERMITTED BY TREAS. REG.
§1.409A-2(B)(7)(I), PAYMENT SHALL BE DELAYED AS DEEMED NECESSARY TO ENSURE THAT
THE ENTIRE AMOUNT OF ANY DISTRIBUTION FROM THIS PLAN IS DEDUCTIBLE.  ANY AMOUNTS
FOR WHICH DISTRIBUTION IS DELAYED PURSUANT TO THIS SECTION SHALL CONTINUE TO BE
CREDITED/DEBITED WITH ADDITIONAL AMOUNTS IN ACCORDANCE WITH SECTION 3.7.  THE
DELAYED AMOUNTS (AND ANY AMOUNTS CREDITED THEREON) SHALL BE DISTRIBUTED TO THE
PARTICIPANT (OR HIS OR HER BENEFICIARY IN THE EVENT OF THE PARTICIPANT’S DEATH)
AT THE EARLIEST DATE THE EMPLOYER REASONABLY ANTICIPATES THAT THE DEDUCTION OF
THE PAYMENT OF THE AMOUNT WILL NOT BE LIMITED OR ELIMINATED BY APPLICATION OF
CODE SECTION 162(M).  IN THE EVENT THAT SUCH DATE IS DETERMINED TO BE AFTER A
PARTICIPANT’S SEPARATION FROM SERVICE AND THE PARTICIPANT TO WHOM THE PAYMENT
RELATES IS DETERMINED TO BE A SPECIFIED EMPLOYEE, THEN TO THE EXTENT DEEMED
NECESSARY TO COMPLY WITH TREAS. REG. §1.409A-3(I)(2), THE DELAYED PAYMENT SHALL


 


28

--------------------------------------------------------------------------------



 

Amended and Restated SI International Deferred Compensation Plan


MASTER PLAN DOCUMENT


 


NOT BE MADE BEFORE THE END OF THE SIX-MONTH PERIOD FOLLOWING SUCH PARTICIPANT’S
SEPARATION FROM SERVICE.


 


29

--------------------------------------------------------------------------------



 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 

IN WITNESS WHEREOF, the Company has signed this Plan document as of
                                      , 2008.

 

 

SI International, Inc.

 

 

 

 

 

                                                    

,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Title: 

 

 

30

--------------------------------------------------------------------------------


 

Amended and Restated SI International Deferred Compensation Plan

Master Plan Document

 

APPENDIX A

 

LIMITED TRANSITION RELIEF FOR DISTRIBUTION ELECTIONS MADE AVAILABLE IN
ACCORDANCE WITH NOTICE 2007-86

 

The capitalized terms below shall have the same meaning as provided in Article 1
of the Plan.

 

Opportunity to Make New (or Revise Existing) Distribution Elections.  Effective
November 12, 2008, notwithstanding the required deadline for the submission of
an initial distribution election under Article 4, Article 5, Article 6,
Article 7, or Article 8 of the Plan, the Committee may, to the extent permitted
by Notice 2007-86, provide a limited period in which Participants may make new
distribution elections, or revise existing distribution elections, with respect
to amounts subject to the terms of the Plan, by submitting an Election Form on
or before the deadline established by the Committee, which in no event shall be
later than December 31, 2008.  Any distribution election(s) made by a
Participant, and accepted by the Committee, in accordance with this Appendix A
shall not be treated as a change in either the form or timing of a Participant’s
benefit payment for purposes of Code Section 409A or the Plan.  If any
distribution election submitted by a Participant in accordance with this
Appendix A either (a) relates to an amount that would otherwise be paid to the
Participant in 2008, or (b) would cause an amount to be paid to the Participant
in 2008, such election shall not be effective.

 

31

--------------------------------------------------------------------------------